Certain confidential portions of this exhibit have been omitted and replaced
with [******] pursuant to a request for confidential treatment filed with the
SEC pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934
(the “Exchange Act”). A complete version of this exhibit has been filed
separately with the Secretary of the SEC.
Exhibit 10.1




LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as the same may be amended, restated,
modified, or supplemented from time to time, this “Agreement”) dated as of
January 5, 2018 (the “Effective Date”) among Solar Capital Ltd., a Maryland
corporation with an office located at 500 Park Avenue, 3rd Floor, New York, NY
10022 (“Solar”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”), and the lenders
listed on Schedule 1.1 hereof or otherwise a party hereto from time to time
including Solar in its capacity as a Lender (each a “Lender” and collectively,
the “Lenders”), and Alimera Sciences, Inc., a Delaware corporation with offices
located at 6120 Windward Parkway, Suite 290, Alpharetta, GA 30005 (“Borrower”),
provides the terms on which the Lenders shall lend to Borrower and Borrower
shall repay the Lenders. The parties agree as follows:
1.DEFINITIONS AND OTHER TERMS
1.1    Terms. Capitalized terms used herein shall have the meanings set forth in
Section 1.3 to the extent defined therein. All other capitalized terms used but
not defined herein shall have the meaning given to such terms in the Code. Any
accounting term used but not defined herein shall be construed in accordance
with GAAP and all calculations shall be made in accordance with GAAP. The term
“financial statements” shall include the accompanying notes and schedules.
1.2    Section References. Any section, subsection, schedule or exhibit
references are to this Agreement unless otherwise specified.
1.3    Definitions. The following terms are defined in the Sections or
subsections referenced opposite such terms:
“Agreement”
Preamble
“Approved Lender”
Section 12.1
“Borrower”
Preamble
“Claims”
Section 12.2
“Closing Fee”
Section 2.4(a)
“Collateral Agent”
Preamble
“Collateral Agent Report”
Exhibit B, Section 5
“Default Rate”
Section 2.3(b)
“Effective Date”
Preamble
“Event of Default”
Section 8
“Indemnified Person”
Section 12.2
“Indemnified Taxes”
Section 2.5(a)
“Lender” and “Lenders”
Preamble
“Lender Transfer”
Section 12.1
“New Subsidiary”
Section 6.10
“non-U.S. Lender”
Section 2.5(a)
“Non-Funding Lender”
Exhibit B, Section 10(c)(ii)
“Other Lender”
Exhibit B, Section 10(c)(ii)
“Perfection Certificate” and “Perfection Certificates”
Section 5.1
“SEC”
Section 1.3, definition of “GAAP”
“Solar”
Preamble
“Taxes”
Section 2.5(a)
“Term Loan”
Section 2.2(a)
“Transfer”
Section 7.1

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:


1



--------------------------------------------------------------------------------




“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made under the Code, and includes, without limitation,
all accounts receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“ACH Letter” is ACH debit authorization in the form of Exhibit F hereto.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
“Amortization Date” is July 1, 2020, provided that if the Interest-Only
Extension Conditions are satisfied and Borrower so elects, January 1, 2021.
“Anti‑Terrorism Laws” are any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.
“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.
“ASCV” means AS C.V., a limited partnership organized under the laws of The
Netherlands.
“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
“Business Day” is any day that is not a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any state
thereof having maturities of not more than one (1) year from the date of
acquisition and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (b) commercial paper maturing no more
than one (1) year after its creation and having the highest rating from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.;
(c) certificates of deposit maturing no more than one (1) year after issue
provided that the account in which any such certificate of deposit is maintained
is subject to a Control Agreement in favor of Collateral Agent; (d) any money
market or similar funds that exclusively hold any of the foregoing; and (e) cash
and cash equivalents held in a foreign currency.


2



--------------------------------------------------------------------------------




“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Guarantor in
the United States of America and into which is deposited an amount greater than
One Hundred Thousand Dollars ($100,000) at any time.
“Collateral Agent” is Solar, not in its individual capacity, but solely in its
capacity as collateral agent on behalf of and for the ratable benefit of the
Secured Parties.
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“Compliance Certificate” is that certain certificate in substantially the form
attached hereto as Exhibit D.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith in accordance with GAAP; but the amount may not exceed the maximum of
the obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among (a) the
depository institution securities intermediary or commodity intermediary at
which Borrower or any Guarantor maintains a Collateral Account, (b) Borrower or
such Guarantor, as applicable, and (c) Collateral Agent, pursuant to which
Collateral Agent, for the ratable benefit of the Secured Parties, obtains
“control” (within the meaning of the Code) over such Collateral Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“Designated Deposit Account” is Borrower’s deposit account, described as
follows:
[Omitted]




3



--------------------------------------------------------------------------------






“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of One
Billion Dollars ($1,000,000,000), and in each case of clauses (i) through (iv),
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include, unless an
Event of Default has occurred and is continuing, (i) Borrower or any of
Borrower’s Affiliates or Subsidiaries or (ii) a then-current direct competitor
of Borrower, as determined by Collateral Agent. Notwithstanding the foregoing,
(x) in connection with any assignment by a Lender as a result of a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made under the Code, and includes without
limitation all machinery, fixtures, goods, vehicles (including motor vehicles
and trailers), and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon all or any material portion of the Collateral, such as,
without limitation, fraudulent removal, concealment, or abscondment thereof,
destruction or material waste thereof, or failure of Borrower or any of its
Subsidiaries after reasonable demand to maintain or reinstate adequate casualty
insurance coverage, or which, in the judgment of Collateral Agent, could
reasonably be expected to result in a material diminution in value of the
Collateral.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.
“Final Fee” is a payment (in addition to and not a substitution for the regular
monthly payments of principal plus accrued interest or any other fee payable
hereunder) (a) due on the earliest to occur of (i) the Maturity Date, (ii) the
acceleration of any Term Loan, and (iii) the prepayment of a Term Loan pursuant
to Section 2.2(c) or (d), and (b) equal to (i) if the Amortization Date is July
1, 2020, four and one half percent (4.50%) of the amount of


4



--------------------------------------------------------------------------------




the Term Loans being accelerated, prepaid or repaid, or (ii) if the Amortization
Date is January 1, 2021, five percent (5.00%) of the amount of the Term Loans
being accelerated, prepaid or repaid . The Final Fee shall be fully earned on
the date so paid, non-refundable for any reason and payable to the Lenders in
accordance with their respective Pro Rata Shares.
“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any state or territory thereof.
“Funding Date” is any date on which a Term Loan is made to or on account of
Borrower which shall be a Business Day.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination, in addition to Regulation S-X, with which Borrower must comply as
a company that files reports with the U.S. Securities and Exchange Commission
(the “SEC”).
“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made under the Code, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, the FDA), court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self‑regulatory organization.
“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent for
the benefit of the Secured Parties (including without limitation pursuant to
Section 6.10). The Guarantor on the Effective Date is Alimera Sciences (DE),
LLC.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations,
(d) non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, (e) equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (f)
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (g) “earnouts,” purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of Investments, (h) all Indebtedness of others guaranteed by
such Person, (i) off-balance sheet liabilities and/or pension plan or
multiemployer plan liabilities of such Person and (j) Contingent Obligations.


5



--------------------------------------------------------------------------------




“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions or proceedings
seeking reorganization, arrangement, or other relief.
“Insolvent” means not Solvent.
“Intellectual Property” means all of Borrower’s or any of its Subsidiaries’
right, title and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know‑how, operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to Borrower;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
“Intercompany Subordination Agreement” means that certain Omnibus Intercompany
Subordination Agreement, dated as of the date hereof, by and among Collateral
Agent, Borrower, and each of Borrower’s Subsidiaries.
“Interest-Only Extension Conditions” is satisfaction of each of the following on
June 15, 2020: (a) no Event of Default shall have occurred and is continuing
(including, for the avoidance of doubt, compliance with Section 7.13) and (b)
Agent shall have received evidence satisfactory to Agent in its reasonable
discretion that Borrower projects to be in compliance with Section 7.13 for
quarter ending June 30, 2020.
“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as
amended.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made under the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Dan Myers
as of the Effective Date, and (ii) President and Chief Financial Officer, who is
Rick Eiswirth as of the Effective Date.
“Knowledge,” “knowledge,” or “awareness” means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
“Lender” is any one of the Lenders.
“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.


6



--------------------------------------------------------------------------------


Certain confidential portions of this page have been omitted and replaced with
[******] pursuant to a request for confidential treatment filed with the SEC
pursuant to Rule 24b-2 promulgated under the Exchange Act.




“Lenders’ Expenses” are (a) all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses , as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for preparing, amending, negotiating and administering the Loan
Documents, in each case, actually incurred; provided, however, that such
expenses shall not exceed [********] up to and including the Effective Date, and
(b) all reasonable fees and expenses (including attorneys’ fees and expenses
actually incurred, as well as appraisal fees, and fees incurred on account of
lien searches, inspection fees, and filing fees) for defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.
“LIBOR Rate” means the per annum rate published by the Intercontinental Exchange
Benchmark Administration Ltd. (the “Service”) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) for a
term of one month, which determination by Collateral Agent shall be conclusive
in the absence of manifest error.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the Exit Fee Agreement, each
Control Agreement, the Perfection Certificates, each Compliance Certificate, the
ACH Letter, each Loan Payment Request Form, any Guarantees, any subordination
agreements (including the Intercompany Subordination Agreement), any note, or
notes or guaranties executed by Borrower or any other Person, any agreements
creating or perfecting rights in the Collateral (including all insurance
certificates and endorsements, landlord consents and bailee consents) and any
other present or future agreement entered into by Borrower, any Guarantor or any
other Person for the benefit of the Lenders and Collateral Agent, as applicable,
in connection with this Agreement; all as amended, restated, or otherwise
modified.
“Loan Payment Request Form” is that certain form attached hereto as Exhibit C.
“Material Adverse Change” is (a) a material adverse change in the business,
operations or financial condition of Borrower and the Guarantors, when taken as
a whole; or (b) a material impairment of (i) the ability of Borrower and its
Subsidiaries (taken as a whole) to pay the Obligations, (ii) the legality,
validity or enforceability of the Loan Documents (taken as a whole) or the
rights and remedies (taken as a whole) of Collateral Agent or Lenders under the
Loan Documents except as the result of the action or inaction of Collateral
Agent or Lenders or (iii) the validity, perfection or priority of the Liens in
favor of Collateral Agent for the benefit of the Secured Parties on the
Collateral (taken as a whole) except as the result of the action or inaction of
Collateral Agent or Lenders.
“Material Agreement” is any license, agreement or other contractual arrangement
whereby Borrower or any of its Subsidiaries is reasonably likely to be required
to transfer, either in-kind or in cash, prior to the Maturity Date, assets or
property valued (book or market) at more than Seven Hundred Fifty Thousand
Dollars ($750,000) during any calendar year.
“Maturity Date” is, for each Term Loan, July 1, 2022.
“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Premium, the Final Fee,
and any other amounts Borrower owes Collateral Agent or the Lenders now or
later, in connection with, related to, following, or arising from, out of or
under, this Agreement or, the other Loan Documents, or otherwise, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent in connection with this Agreement and the other Loan
Documents, and the performance of Borrower’s duties under the Loan Documents.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.


7



--------------------------------------------------------------------------------




“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
re-examination certificates, utility models, extensions and
continuations-in-part of the same.
“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on February 1, 2018.
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;
(b)    Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness (A) owed to trade creditors in the ordinary course
of business, and (B) in connection with credit cards incurred in the ordinary
course of business in an aggregate amount with respect to this subclause (B) not
to exceed One Hundred Thousand Dollars ($100,000);
(e)    Indebtedness consisting of (i) capitalized lease obligations (excluding
Vehicle Leases) and purchase money Indebtedness, in each case incurred by
Borrower or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that (A) the aggregate outstanding principal amount of all such Indebtedness
does not exceed Five Hundred Thousand Dollars ($500,000) at any time and (B) the
principal amount of such Indebtedness does not exceed the lower of the cost or
fair market value of the property so acquired or built or of such repairs or
improvements financed with such Indebtedness (each measured at the time of such
acquisition, repair, improvement or construction is made), (ii) Vehicle Leases
and (iii) rebates, discounts and chargebacks that Borrower or its Subsidiaries
may pay in the ordinary course of business to direct or indirect customers;
(f)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;
(g)    Indebtedness constituting Permitted Investments owing by a Subsidiary to
another Subsidiary or to Borrower;
(h)    Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 7.1;
(i)    Indebtedness to any current employee, officer, director or independent
contractor (or such Person’s spouse, estate or estate planning vehicle) to
repurchase Borrower’s common stock or options or rights to acquire common stock
of Borrower from such Person upon the death, disability termination of
employment or retirement of such employee, officer, director or independent
contractor;




8



--------------------------------------------------------------------------------


Certain confidential portions of this page have been omitted and replaced with
[******] pursuant to a request for confidential treatment filed with the SEC
pursuant to Rule 24b-2 promulgated under the Exchange Act.




(j)    Other unsecured Indebtedness in an aggregate amount not to exceed Five
Hundred Thousand Dollars ($500,000) outstanding at any time;
(k)    Indebtedness in favor of insurance companies (or financing affiliates) in
connection with the financing of insurance premiums in the ordinary course of
business in an aggregate amount not to exceed Five Hundred Thousand Dollars
($500,000);
(l)    Guarantees of the Indebtedness by any Subsidiary of the Indebtedness of
another Subsidiary or Borrower and guarantees of Indebtedness of Borrower or any
Guarantor by Borrower or any of its Subsidiaries;
(m)    (i) Indebtedness not exceeding (A) Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate at any time in respect of bid, performance, appeal,
or surety bonds issued for the account of Borrower or any Subsidiary in the
ordinary course of business and (B) [********] in connection with any appeal
bond that Borrower may file in connection with that certain litigation existing
on the Effective Date and described to Collateral Agent in writing, and (ii)
Indebtedness in respect of surety and other obligations incurred in the ordinary
course of business in connection with workers’ compensation, social security,
unemployment insurance, and other social security legislation;
(n)    Indebtedness not exceeding Two Hundred Fifty Thousand ($250,000) in the
aggregate at any time in respect of (i) netting services or overdraft protection
or (ii) from any arrangement relating to the provision of treasury, depositary
or cash management services or automated clearinghouse transfer of funds, in
each case incurred in the ordinary course of business; and
(o)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness described in clauses (a) through (n) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be.
“Permitted Investments” are:
(a)    Investments disclosed on the Perfection Certificate and existing on the
Effective Date;
(b)    (i) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of Deposit Accounts of Borrowers and Guarantors in
Collateral Accounts in which Collateral Agent has a perfected Lien (subject to
the terms of this Agreement) for the ratable benefit of the Secured Parties and
Investments consisting of Deposit Accounts, Securities Accounts and Commodity
Accounts which are not Collateral Accounts;
(e)    Investments in connection with Transfers permitted by Section 7.1;
(f)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors; not to
exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate for (i)
and (ii) in any fiscal year;


9



--------------------------------------------------------------------------------




(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary;
(i)    Other Investments not to exceed Five Hundred Thousand Dollars ($500,000)
in any fiscal year;
(j)    Investments in Subsidiaries, not to exceed (x) in any fiscal year, One
Million Dollars ($1,000,000) minus the sum of all payments made pursuant to
clause (i) of Section 4(a) of the Intercompany Subordination Agreement in such
fiscal year plus (y) during the term of this Agreement, an aggregate amount not
to exceed five percent (5%) of the net cash proceeds (including not subject to
any clawback, redemption, escrow or similar contractual restriction) received by
Borrower after the Effective Date from all bona fide equity financings on terms
reasonably acceptable to Agent and the Lenders;
(k)    Investments by Borrower or any Guarantor in a Guarantor or Borrower;
(l)    Investments by any Subsidiary that is not a Borrower or a Guarantor in
any other Subsidiary, in any Guarantor or in Borrower; and
(m)    non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the non‑exclusive licensing
of technology, the development of technology or the providing of technical
support.
“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public; (B) non‑exclusive licenses for the use of
the Intellectual Property of Borrower or any of its Subsidiaries entered into in
the ordinary course of business, provided that, with respect to each such
license described in clause (B), the license constitutes an arm’s‑length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property; and (C) (i) non-exclusive licenses for the use of the Intellectual
Property of Borrower or any of its Subsidiaries between or among Borrower and
any Subsidiary or Subsidiaries or between or among any Subsidiaries, and (ii)
exclusive licenses for the use of Intellectual Property of Borrower between
Borrower and ASCV.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and disclosed on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code and
the Treasury Regulations adopted thereunder in excess of Two Hundred Fifty
Thousand Dollars ($250,000);
(c)    Liens securing Indebtedness permitted under clause (e) of the definition
of “Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within forty-five
(45) days after, the acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;


10



--------------------------------------------------------------------------------




(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business which have not
been, and are not, subordinated to the Obligations or waived by such carriers,
warehousemen, suppliers or Persons so long as such Liens attach only to
Inventory, securing liabilities in the aggregate amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000), and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old‑age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non‑exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;
(h)    banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(a) hereof;
(i)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.3 or 8.6;
(j)    Permitted Licenses;
(k)    Liens on premium refunds granted in favor of insurance companies (or
their financing affiliates) in connection with the financing of insurance
premiums to the extent such financing is Permitted Indebtedness;
(l)    Liens under Vehicle Leases;
(m)    any rent deposit guarantee arrangements that are entered into by a
Foreign Subsidiary in the ordinary course of its business and consistent with
past practices; and
(n)    any Lien arising under the general terms and conditions of banks with
whom any Foreign Subsidiary maintains a banking relationship in the ordinary
course of business, including any which arise from the general banking
conditions or any Lien arising under the general terms and conditions of banks.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prepayment Premium” is, with respect to any Term Loan subject to prepayment
prior to the Maturity Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to the Lenders in amount
equal to:


11



--------------------------------------------------------------------------------




(i)    for a prepayment made on or after the Funding Date of such Term Loan
through and including the first anniversary of the Funding Date of such Term
Loan, two percent (2.00%) of the principal amount of such Term Loan prepaid;
(ii)    for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, one percent (1.00%) of
the principal amount of the Term Loan prepaid; and
(iii)    for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan and greater than thirty (30)
days prior to the Maturity Date, half of one percent (0.50%) of the principal
amount of the Term Loan prepaid.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code.
“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued or allowed by the FDA or state
pharmacy licensing authorities (including, without limitation, new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits).
“Regulatory Action” means an administrative, regulatory, or judicial enforcement
action, proceeding, investigation or inspection, FDA Form 483 notice of
inspectional observation, warning letter, untitled letter, other notice of
violation letter, recall, seizure, Section 305 notice or other similar written
communication, injunction or consent decree, issued by the FDA or a federal or
state court.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan other than to an Affiliate
of such Lender, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan, Lenders holding at least 50.1% of the aggregate outstanding principal
balance of the Term Loan.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the President, Chief Executive Officer or Chief
Financial Officer of Borrower acting alone.
“Secured Parties” means Collateral Agent and the Lenders.


12



--------------------------------------------------------------------------------




“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made under the Code.
“Solvent” means, with respect to any Person, that (a) the fair salable value of
such Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities, (b) such Person is not left
with unreasonably small capital giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, and (c) such Person is able to
pay its debts (including trade debts) as they mature in the ordinary course
(without taking into account any forbearance and extensions related thereto).
“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Required Lenders entered into between Collateral Agent, Borrower, and/or
any of its Subsidiaries, and the other creditor), on terms acceptable to
Collateral Agent and the Required Lenders in their reasonable discretion;
provided, however, that Vehicle Leases shall not be deemed to constitute
Subordinated Debt.
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.
“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.
“Trademarks” means any trademark and service mark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower and each of its
Subsidiaries connected with and symbolized by such trademarks.
“Unqualified Opinion” means an opinion on financial statements from Grant
Thornton LLP or another independent certified public accounting firm selected by
Borrower in accordance with applicable rules of the SEC, which opinion shall not
include any qualifications or any going concern limitations, other than with
respect to a going concern based solely on the amount of cash and cash
equivalents held by Borrower and its Subsidiaries.
“Vehicle Leases” means any leases for vehicles under any agreement to which
Borrower or any of its Subsidiaries is a party, including but not limited to
leases pursuant to that certain Master Equity Lease Agreement dated as of
November 7, 2014, by and between Enterprise FM Trust and Borrower, as such may
be modified or amended, whether or not such leases are characterized as capital
leases or operating leases.
2.LOANS AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay each
Lender, the outstanding principal amount of all Term Loans advanced to Borrower
by such Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.
2.2    Term Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate principal amount of Forty Million Dollars
($40,000,000) according to each Lender’s Term Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term Loan”, and collectively as the “Term Loans”). After repayment, no Term
Loan may be re‑borrowed.
(b)    Repayment. Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization


13



--------------------------------------------------------------------------------




Date. Commencing on the Amortization Date, and continuing on the Payment Date of
each month thereafter, Borrower shall (i) make monthly payments of interest, to
each Lender in accordance with its Pro Rata Share, as calculated by Collateral
Agent (which calculations shall be deemed correct absent manifest error) based
upon the effective rate of interest applicable to the Term Loan, as determined
in Section 2.3(a) plus (ii) make consecutive equal monthly payments of principal
to each Lender in accordance with its Pro Rata Share, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (A) the respective principal amounts of such Lender’s Term
Loans outstanding, and (B) a repayment schedule equal to twenty-four (24) months
if the Amortization Date is July 1, 2020 and eighteen (18) months if the
Amortization Date is January 1, 2021. All unpaid principal and accrued and
unpaid interest with respect to each such Term Loan is due and payable in full
on the Maturity Date. The Term Loans may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).
(c)    Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the
applicable Final Fee, (iii) the Prepayment Premium, plus (iv) all other
Obligations that are then due and payable, including Lenders’ Expenses and
interest at the Default Rate with respect to any past due amounts.
Notwithstanding (but without duplication with) the foregoing, on the Maturity
Date, if the Final Fee had not previously been paid in full in connection with
the prepayment of the Term Loans in full, Borrower shall pay to each Lender in
accordance with its respective Pro Rata Share, the Final Fee in respect of the
Term Loans.
(d)    Permitted Prepayment of Term Loans. Borrower shall have the option to
prepay not less than Ten Million Dollars ($10,000,000) of the outstanding
principal balance of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loans at least five (5) Business Days prior to
such prepayment, which notice shall specify the amount to be prepaid, and
(ii) pays to the Lenders on the date of such prepayment, payable to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of
(A) the outstanding principal of the Term Loans (or, if so specified in the
written notice, a lesser amount not less than Ten Million Dollars ($10,000,000)
of the outstanding principal balance of the Term Loans) plus accrued and unpaid
interest thereon through the prepayment date, (B) the Final Fee, (C) the
Prepayment Premium, plus (D) all other Obligations that are due and payable on
such prepayment date, including any Lenders’ Expenses and interest at the
Default Rate (if any) with respect to any past-due amounts.
2.3    Payment of Interest on the Term Loans.
(a)    Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loans shall accrue interest at a floating per annum
rate equal to the LIBOR Rate in effect from time to time plus seven and
sixty-five hundredths of a percent (7.65%), which aggregate interest rate shall
be determined by Collateral Agent on the third Business Day prior to the Funding
Date of the applicable Term Loan and on the date occurring on the first Business
Day of the month prior to each Payment Date occurring thereafter, which interest
shall be payable monthly in arrears in accordance with Sections 2.2(b) and
2.3(e). Except as set forth in Section 2.2(b), such interest shall accrue on
each Term Loan commencing on, and including, the Funding Date of such Term Loan,
and shall accrue on the principal amount outstanding under such Term Loan
through and including the day on which such Term Loan is paid in full (or any
payment is made hereunder).
(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, all Obligations shall accrue interest at a fixed per
annum rate equal to the rate that is otherwise applicable thereto plus three
percentage points (3.00%) (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Collateral
Agent.
(c)    360‑Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year for the actual number of days elapsed.


14



--------------------------------------------------------------------------------




(d)    Debit of Accounts. Collateral Agent and each Lender may debit (or ACH)
the Designated Deposit Account for principal and interest payments or any other
amounts Borrower owes the Lenders under the Loan Documents when due. Any such
debits (or ACH activity) shall not constitute a set‑off.
(e)    Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Person’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 2:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set‑off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds. Collateral Agent may at its discretion and with prior notice of at least
one (1) Business Day, initiate debit entries to Borrower’s account as authorized
on the ACH Letter (i) on each payment date of all Obligations then due and
owing, (ii) at any time any payment due and owing with respect to Lender
Expenses, and (iii) upon an Event of Default, any other Obligations outstanding.
2.4    Fees. Borrower shall pay to Collateral Agent and/or Lenders (as
applicable) the following fees, which shall be deemed fully earned and
non-refundable upon payment:
(a)    Closing Fee. A fully-earned, non-refundable closing fee in the amount of
Four Hundred Thousand Dollars ($400,000) (the “Closing Fee”), which shall be due
on the Effective Date, to be shared between the Lenders in accordance with their
respective Pro Rata Shares;
(b)    Final Fee. The Final Fee, when due hereunder, to be shared between the
Lenders in accordance with their respective Pro Rata Shares;
(c)    Prepayment Premium. The Prepayment Premium, if any, when due hereunder,
to be shared between the Lenders in accordance with their respective Pro Rata
Shares;
(d)    Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement in an
amount not to exceed One Hundred Seventy-Five Thousand Dollars ($175,000) in the
aggregate up to and including the Effective Date), when due.
2.5    Taxes; Increased Costs.
(a)    Any and all payments received by Collateral Agent or the Lenders from
Borrower hereunder will be made free and clear of and without deduction for any
and all present or future income, excise, stamp, court or documentary,
intangible, recording, filing or similar taxes, property or franchise taxes, and
any other present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority (including any interest, additions to tax
or penalties applicable thereto) (“Taxes”). “Indemnified Taxes” means Taxes
excluding (i) Taxes imposed on or measured by any Lender’s net income (however
denominated), franchise Taxes and branch profits Taxes or any similar Tax, in
each case (A) imposed as a result of such Lender being organized under the laws
of, or having its principal office or its applicable lending office located in
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Taxes imposed as a result of a present or former connection between
such Lender and the jurisdiction imposing such Tax (other than connections
arising from such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document), (ii) in the case of any Lender, U.S. federal withholding Tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement or acquires an interest in a Term Loan or changes its
lending office, except in each case to the extent that, pursuant to this Section
2.5, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) U.S. federal withholding
Taxes imposed under FATCA, and (iv) Taxes attributable to a Lender’s failure to
comply with


15



--------------------------------------------------------------------------------




Section 2.5(e). If any applicable law requires Borrower or, if applicable,
Collateral Agent to make any withholding or deduction in respect of Indemnified
Taxes from any such payment or other sum payable hereunder to the Lenders,
Borrower hereby covenants and agrees that the amount due from Borrower with
respect to such payment or other sum payable hereunder will be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction (and including any such withholdings and deductions applicable to
additional sums payable under this Section), Collateral Agent or each Lender, as
applicable, receives a net sum equal to the sum which it would have received had
no withholding or deduction been required. Borrower or, if applicable,
Collateral Agent shall pay the full amount required to be withheld or deducted
in respect of any Taxes to the relevant Governmental Authority. Borrower will,
as soon as practicable after any payment of Taxes pursuant to this Section 2.5,
furnish Collateral Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence reasonably satisfactory to Collateral
Agent indicating that Borrower has made such withholding payment.
(b)    Borrower and each Guarantor shall jointly and severally indemnify
Collateral Agent and each Lender, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.5) payable
or paid by Collateral Agent or such Lender or required to be withheld or
deducted from a payment to Collateral Agent or such Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by a Lender (with a copy to Collateral Agent), or by Collateral
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(c)    If any change in applicable law shall subject any Lender to any Taxes
(other than Indemnified Taxes) on its loans, loan principal, letters of credit,
commitments, or other Obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, and the result shall be to increase the cost to
such Lender of making, converting to, continuing or maintaining any loan, or to
increase the cost to such Lender of participating in, issuing or maintaining any
letter of credit (or maintaining its obligation to participate in or to issue
any letter of credit), or to reduce the amount of any sum received or receivable
by such Lender (whether principal, interest or any other amount), then, upon the
request of such Lender, Borrower will promptly pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(d)    Each Lender shall severally indemnify Collateral Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that Borrower and each Guarantor has not already
indemnified Collateral Agent for such Indemnified Taxes and without limiting the
obligation of Borrower and each Guarantor to do so) and (ii) any Taxes set forth
in Section 2.5(a)(i), (a)(ii), (a)(iii), and (a)(iv) attributable to such
Lender, in each case, that are payable or paid by Collateral Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Collateral Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes Collateral
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by Collateral Agent to the Lender
from any other source against any amount due to Collateral Agent under this
Section 2.5(d).
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Collateral Agent, at the time or times reasonably
requested by Borrower or Collateral Agent, such properly completed and executed
documentation reasonably requested by Borrower or Collateral Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Collateral Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Collateral Agent as will
enable Borrower or Collateral Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than an IRS
Form W-9 or applicable IRS Form W-8, as applicable) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


16



--------------------------------------------------------------------------------




(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) if such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    The agreements and obligations contained in this Section 2.5 shall
survive the resignation or replacement of Collateral Agent, any assignment of
rights by, or the replacement of, a Lender and the termination of this
Agreement.
2.6    Secured Promissory Notes. If requested by a Lender, the Term Loans shall
be evidenced by a Secured Promissory Note or Notes in the form attached as
Exhibit G hereto (each a “Secured Promissory Note”), and shall be repayable as
set forth in this Agreement. Borrower irrevocably authorizes each Lender to make
or cause to be made, on or about the Funding Date of any Term Loan or at the
time of receipt of any payment of principal on such Lender’s Secured Promissory
Note, an appropriate notation on such Lender’s Secured Promissory Note Record
reflecting the making of such Term Loan or (as the case may be) the receipt of
such payment. The outstanding amount of each Term Loan set forth on such
Lender’s Secured Promissory Note Record shall be, absent manifest error, prima
facie evidence of the principal amount thereof owing and unpaid to such Lender,
but the failure to record, or any error in so recording, any such amount on such
Lender’s Secured Promissory Note Record shall not limit or otherwise affect the
obligations of Borrower under any Secured Promissory Note or any other Loan
Document to make payments of principal of or interest on any Secured Promissory
Note when due. Upon receipt of an affidavit of an officer of a Lender as to the
loss, theft, destruction, or mutilation of its Secured Promissory Note, Borrower
shall issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.
3.CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Term Loan. Each Lender’s obligation to
make a Term Loan is subject to the condition precedent that Collateral Agent and
each Lender shall consent to or shall have received, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:
(a)    original Loan Documents, each duly executed by Borrower and each
Subsidiary, as applicable;
(b)    a completed Perfection Certificate for Borrower;
(c)    duly executed original Control Agreements with respect to any Collateral
Accounts maintained by Borrower or any Guarantor;
(d)    the Operating Documents and good standing certificates: (i) of Borrower
and its domestic Subsidiaries certified by the Secretary of State (or equivalent
agency) of Borrower’s and such domestic Subsidiaries’ state of organization or
formation; (ii) of Borrower to qualify to conduct business in the State of
Georgia certified by the Secretary of State of Georgia; and (iii) of Borrower
and each domestic Subsidiary certified by


17



--------------------------------------------------------------------------------




the Secretary of State (or equivalent agency) of any other state where the
failure to qualify to conduct business could reasonably be expected to have a
Material Adverse Change, each as of a date no earlier than thirty (30) days
prior to the Effective Date;
(e)    a certificate of Borrower and each Guarantor in substantially the form of
Exhibit E hereto executed by the Secretary of Borrower with appropriate
insertions and attachments, including with respect to (i) the Operating
Documents of Borrower and each Guarantor (which Certificate/Articles of
Incorporation/Organization of Borrower and each Guarantor shall be certified by
the Secretary of State (or equivalent agency) of the state of Borrower and such
Guarantor’s respective state of incorporation or organization) and (ii) the
resolutions adopted by Borrower’s and each Guarantor’s board of directors for
the purpose of approving the transactions contemplated by the Loan Documents;
(f)    certified copies, dated as of date no earlier than thirty (30) days prior
to the Effective Date, of financing statement searches, as Collateral Agent
shall request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the Term Loan,
will be terminated or released;
(g)    a duly executed legal opinion of counsel to Borrower and each domestic
Guarantor dated as of the Effective Date;
(h)    evidence satisfactory to Collateral Agent and the Lenders that the
insurance policies required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Collateral Agent, for the ratable
benefit of the Secured Parties;
(i)    a copy of any applicable Investors Rights Agreement and any amendments
thereto/joinders, etc.;
(j)    a subordination agreement, duly executed by each holder of Subordinated
Debt;
(k)    payoff letter for existing debt satisfactory to Collateral Agent; and
(l)    payment of the Closing Fee and Lenders’ Expenses then due as specified in
Section 2.4 hereof.
3.2    Conditions Precedent to all Term Loans. The obligation of each Lender to
extend each Term Loan is subject to the following conditions precedent:
(a)    receipt by Collateral Agent of an executed Loan Payment Request Form in
the form of Exhibit C attached hereto;
(b)    the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the Funding Date of each Term
Loan; provided, however, that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the
funding of such Term Loan;
(c)    in such Lender’s reasonable discretion, there has not been any Material
Adverse Change;
(d)    No Event of Default or an event that with the passage of time could
result in an Event of Default, shall exist; and
(e)    payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.


18



--------------------------------------------------------------------------------




3.3    Post-Close Requirements. Borrower agrees that within 45 days of the
Effective Date:
(a)    Borrower shall take all security steps and enter into any documentation
reasonably requested by Collateral Agent to pledge and register a portion of its
partnership interests in ASCV, which for the purposes of this Agreement shall be
deemed to include any and all rights of Borrower under or in connection with the
Partnership Agreement of ASCV dated January 31, 2013 vis-à-vis ASCV, the other
partners of ASCV and/or third parties, including but not limited to Borrower’s
entitlement in the undivided joint property (“onverdeelde goederenrechtelijke
gemeenschap”) of ASCV, any rights to any dividend payments, distributions from
reserves, distributions upon liquidation of ASCV and any other payments or
distributions under ASCV’s partnership agreement, corresponding to 65% of the
total voting interests in ASCV and shall amend the voting thresholds of the
equity holders of ASCV in a manner satisfactory to Collateral Agent;
(b)    ASCV shall license on a non-exclusive basis all of its Intellectual
Property to Guarantor, in form and substance reasonably satisfactory to
Collateral Agent;
(c)    Borrower shall deliver to Collateral Agent, the promissory notes or other
instruments evidencing or representing the pledged Indebtedness, accompanied by
duly executed instruments of transfer or assignments in blank, each in form and
substance reasonably satisfactory to Collateral Agent;
(d)    Borrower shall deliver to Collateral Agent evidence satisfactory to
Collateral Agent and the Lenders that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements
in favor of Collateral Agent, for the ratable benefit of the Secured Parties;
(e)    Borrower shall deliver to Collateral Agent a bailee waiver for that
certain location owned by Alliance Medical Products (dba Siegfried Irvine),
commonly known as 9342 Jeronimo Road, Irvine, CA 92618, in form and substance
reasonably satisfactory to Collateral Agent;
(f)    Borrower shall deliver to Collateral Agent a landlord consent for that
certain location commonly known as 6120 Windward Pkwy, Ste. 290, Alpharetta, GA
30005, in form and substance reasonably satisfactory to Collateral Agent;
(g)    Borrower shall deliver to Collateral Agent a release of intellectual
property security agreement, executed by Silicon Valley Bank, in form and
substance reasonably satisfactory to Collateral Agent; and
(h)    Borrower shall deliver to Collateral Agent confirmation of the
registration of ASCV with the Dutch Chamber of Commerce in form and substance
reasonably satisfactory to Collateral Agent.
3.4    Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and
the Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Term Loan. Borrower expressly agrees
that a Term Loan made prior to the receipt by Collateral Agent or any Lender of
any such item shall not constitute a waiver by Collateral Agent or any Lender of
Borrower’s obligation to deliver such item, and any such Term Loan in the
absence of a required item shall be made in each Lender’s sole discretion.
3.5    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan (other than the Term Loan funded on the Effective Date),
Borrower shall notify the Lenders (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon New York City time three
(3) Business Days prior to the date any Term Loan is to be made. Together with
any such electronic, facsimile or telephonic notification, Borrower shall
deliver to Collateral Agent by electronic mail or facsimile a completed Loan
Payment Request Form executed by a Responsible Officer or his or her designee.
Collateral Agent may rely on any telephone notice given by a person whom
Collateral Agent reasonably believes is a Responsible Officer or designee. On
the Funding Date related to any Term Loan, each Lender shall credit and/or
transfer (as applicable) to the Designated Deposit Account, an amount equal to
its Term Loan Commitment in respect of such Term Loan.


19



--------------------------------------------------------------------------------




4.CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Collateral Agent, for
the ratable benefit of the Secured Parties, to secure the payment and
performance in full of all of the Obligations, a continuing first priority
security interest in, and pledges to Collateral Agent, for the ratable benefit
of the Secured Parties, the Collateral, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products and supporting
obligations (as defined in the Code) in respect thereof. If Borrower shall
acquire any commercial tort claim (as defined in the Code) it intends to pursue,
Borrower shall grant to Collateral Agent, for the ratable benefit of the Secured
Parties, a first priority security interest therein and in the proceeds and
products and supporting obligations (as defined in the Code) thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Collateral Agent.
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to extend Term Loans has terminated, Collateral Agent shall, at the sole cost
and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.
4.2    Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral (held for the
ratable benefit of the Secured Parties), without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Collateral Agent’s interest or
rights under the Loan Documents.
5.REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Collateral Agent and the Lenders as follows:
5.1    Due Organization, Authorization: Power and Authority. Borrower and each
of its Subsidiaries is duly existing and in good standing as a Registered
Organization (or the equivalent under applicable law with respect to Foreign
Subsidiaries) in its jurisdictions of organization or formation (except that
ASCV has not yet received confirmation of registration with the Dutch Chamber of
Commerce after ASCV’s filing in that regard, where the failure to be properly
registered could not reasonably be expected to result in a Material Adverse
Change) and Borrower and each of its Subsidiaries is qualified and licensed to
do business and is in good standing  (or the analogous status under applicable
foreign law) in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be so qualified except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Change.  In connection with this Agreement, Borrower and each of its
Subsidiaries has delivered to Collateral Agent a completed perfection
certificate and any updates or supplements thereto on, before or after the
Effective Date (each a “Perfection Certificate” and collectively, the
“Perfection Certificates”).  Borrower represents and warrants that all the
information set forth on the Perfection Certificates pertaining to Borrower and
each of its Subsidiaries is accurate and complete.
The execution, delivery and performance by Borrower and each Guarantor of the
Loan Documents to which it is, or they are, a party have been duly authorized,
and do not (i) conflict with any of Borrower’s or such Guarantor’s
organizational documents, including its respective Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law applicable thereto, (iii) contravene, conflict or
violate any applicable material order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or such
Guarantor, or any of its property or assets may be bound or affected, (iv)
require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect) or
are being obtained pursuant to Section 6.1(b), or (v) constitute an event of
default under any material agreement by which Borrower, any Guarantor or any of
their respective properties, is bound, the termination or noncompliance with
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower nor any of its Subsidiaries is in default under any agreement to which
it is a party or by which it or any of its assets is bound in which such default
could reasonably be expected to have a Material Adverse Change.
5.2    Collateral.


20



--------------------------------------------------------------------------------




(a)    Borrower and each Guarantor has good title to, have rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien under the Loan Documents, free and clear of any and all Liens except
Permitted Liens, and neither Borrower nor any Guarantor has any Deposit
Accounts, Securities Accounts, Commodity Accounts or other investment accounts
other than the Collateral Accounts or the other investment accounts, if any,
described in the Perfection Certificates delivered to Collateral Agent in
connection herewith in respect of which Borrower or such Guarantor has given
Collateral Agent notice and taken such actions as are necessary to give
Collateral Agent a perfected security interest therein as required under this
Agreement. To the Knowledge of the Responsible Officers, the Accounts are bona
fide, existing obligations of the Account Debtors.
(b)    The security interest granted herein is and shall at all times continue
to be a first priority perfected security interest in the Collateral, subject
only to involuntary Permitted Liens that, under applicable law, have priority
over Collateral Agent’s Lien.
(c)    On the Effective Date, and except as disclosed on the Perfection
Certificate (i) the Collateral is not in the possession of any third party
bailee, and (ii) no such third party bailee possesses components of the
Collateral in excess of Two Hundred Fifty Thousand Dollars ($250,000)
individually and One Million Dollars ($1,000,000) for all such locations.
(d)    All Inventory and Equipment is in all material respects of good and
marketable quality, free from material defects.
(e)    Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens. Except as noted on the Perfection Certificate
(which, upon the consummation of a transaction not prohibited by this Agreement,
may be updated to reflect such transaction), neither Borrower nor any of its
Subsidiaries is a party to, nor is bound by, any Material Agreement.
5.3    Litigation. Except as disclosed on the Perfection Certificate, there are
no actions, suits, investigations, or proceedings pending or, to the Knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000).
5.4    No Material Adverse Change; Financial Statements. All consolidated
financial statements for Borrower and its consolidated Subsidiaries delivered to
Collateral Agent fairly present, in conformity with GAAP and in all material
respects, the consolidated financial condition of Borrower and its consolidated
Subsidiaries, and the consolidated results of operations of Borrower and its
consolidated Subsidiaries. Since December 31, 2016, there has not been a
Material Adverse Change.
5.5    Solvency. Borrower is Solvent. Borrower and each of its Subsidiaries,
when taken as a whole, is Solvent.
5.6    Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s Knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws, the violation of which
could reasonably be expected to cause a Material Adverse Change. Borrower and
each of its Subsidiaries has obtained all material consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.


21



--------------------------------------------------------------------------------




None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the Knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.
5.7    Investments. Neither Borrower nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.
5.8    Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries has timely filed all required tax returns and reports, and Borrower
and each of its Subsidiaries has timely paid all foreign, federal, state, and
local taxes, assessments, deposits and contributions shown on such returns and
reports as owed by Borrower and such Subsidiaries in an amount greater than Two
Hundred Fifty Thousand Dollars ($250,000), in all jurisdictions in which
Borrower or any such Subsidiary is subject to taxes, including the United
States, unless such taxes are being contested in accordance with the procedure
set forth in Section 6.4. Neither Borrower nor any of its Subsidiaries is aware
of any claims or adjustments proposed for any of Borrower’s or such
Subsidiaries’ prior tax years which could result in additional taxes becoming
due and payable by Borrower or its Subsidiaries in an amount greater than Two
Hundred Fifty Thousand Dollars ($250,000). Borrower and each of its Subsidiaries
has paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with applicable law, and neither
Borrower nor any of its Subsidiaries has withdrawn from participation in, and
has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower or its
Subsidiaries greater than Two Hundred Fifty Thousand Dollars ($250,000),
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other Governmental Authority.
5.9    Use of Proceeds. Borrower shall use the proceeds of the Term Loans to
repay Hercules Capital Funding Trust and Hercules Capital, Inc. f/k/a/ Hercules
Technology Growth Capital, Inc., as working capital and to fund its general
business requirements, and not for personal, family, household or agricultural
purposes.
5.10    Full Disclosure. No written representation, warranty or other statement
of Borrower or any of its Subsidiaries in any certificate or written statement,
when taken as a whole, given to Collateral Agent or any Lender, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Collateral Agent
or any Lender, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained in the
certificates or statements not materially misleading in light of the
circumstances in which they were made (it being recognized that projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions at the time they were made are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).
6.AFFIRMATIVE COVENANTS
Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:
6.1    Government Compliance.
(a)    Other than specifically permitted hereunder, maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of organization and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Change. Comply with all laws, ordinances and regulations to which
Borrower or any of its Subsidiaries is subject, the noncompliance with which
could reasonably be expected to have a Material Adverse Change.


22



--------------------------------------------------------------------------------




(b)    Obtain and keep in full force and effect, all of the material
Governmental Approvals necessary for (a) the performance by Borrower and its
Subsidiaries of their respective businesses and (b) the performance by Borrower
and any Guarantor of their respective obligations under the Loan Documents and
the grant of a security interest to Collateral Agent for the ratable benefit of
the Secured Parties, in all of the Collateral.
6.2    Financial Statements, Reports, Certificates; Notices.
(a)    Deliver to Collateral Agent:
(i)    as soon as available, but no later than thirty (30) days after the last
day of each month, a company prepared consolidated and, if prepared by Borrower
or if reasonably requested by the Lenders, consolidating balance sheet, income
statement and cash flow statement covering the consolidated operations of
Borrower and its consolidated Subsidiaries for such month, certified by a
Responsible Officer and in a form reasonably acceptable to Collateral Agent;
(ii)    (A) as soon as available, but no later than one hundred eighty (180)
days after the last day of Borrower’s fiscal year or within five (5) days of
filing of the same with the SEC, audited consolidated financial statements
covering the consolidated operations of Borrower and its consolidated
Subsidiaries for such fiscal year, prepared under GAAP, consistently applied,
together with an Unqualified Opinion on the financial statements, and (B) along
with the delivery of the financial statements under clause (B) of this Section
6.2(a)(ii), an updated Perfection Certificate of Borrower to reflect any
amendments, modifications and updates, if any, in the Perfection Certificate
after the Effective Date;
(iii)    as soon as available after approval thereof by Borrower’s board of
directors, but no later than the earlier of (x) fifteen (15) days’ after such
approval and (y) February 28 of such year, Borrower’s annual financial
projections for the entire current fiscal year as approved by Borrower’s board
of directors; provided that any revisions to such projections approved by
Borrower’s board of directors shall be delivered to Collateral Agent and the
Lenders no later than seven (7) days after such approval;
(iv)    within five (5) days of delivery, copies of all non-ministerial
statements, reports and notices made available to Borrower’s security holders or
holders of Subordinated Debt (other than materials provided to members of
Borrower’s board of directors solely in their capacities as security holder or
holders of Subordinated Debt);
(v)    within five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K
with the SEC;
(vi)    together with the Compliance Certificate, notice of any amendments to
the respective Operating Documents of Borrower or any of its Subsidiaries, in
each case together with any copies reflecting such amendments or changes with
respect thereto;
(vii)    as soon as available, but no later than thirty (30) days after the last
day of each month, copies of the month‑end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s);
(viii)    prompt delivery of (and in any event within five (5) days after the
same are sent or received) copies of all material correspondence, reports,
documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or that otherwise could
reasonably be expected to have a Material Adverse Change;
(ix)    prompt notice of any event that, to the Knowledge of the Responsible
Officers, (A) could reasonably be expected to materially and adversely affect
the value of the Intellectual Property or (B) could reasonably be expected to
result in a Material Adverse Change;


23



--------------------------------------------------------------------------------




(x)    written notice delivered at least ten (10) days’ prior to Borrower’s
creation of a New Subsidiary in accordance with the terms of Section 6.10);
(xi)    written notice delivered at least fifteen (15) days’ prior to Borrower’s
(A) adding any new offices or business locations, including warehouses (unless
such new offices or business locations contain less than One Hundred Thousand
Dollars ($100,000) in assets or property of Borrower or any of its
Subsidiaries), (B) changing its respective jurisdiction of organization,
(C) changing its organizational structure or type, (D) changing its respective
legal name, or (E) changing any organizational number(s) (if any) assigned by
its respective jurisdiction of organization;
(xii)    upon Borrower becoming aware of the existence of any Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default, prompt (and in any event within three (3)
Business Days) written notice of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default, and Borrower’s proposal regarding how to cure such Event of
Default or event;
(xiii)    immediate notice if Borrower or such Subsidiary has Knowledge that
Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering;
(xiv)    notice of any commercial tort claim (as defined in the Code) or letter
of credit rights (as defined in the Code) held by Borrower or any Guarantor
which it intends to pursue, in each case in an amount greater than One Hundred
Fifty Thousand Dollars ($150,000) and of the general details thereof;
(xv)    if Borrower or any of its Subsidiaries is not now a Registered
Organization but later becomes one, written notice of such occurrence and
information regarding such Person’s organizational identification number within
seven (7) Business Days of receiving such organizational identification number;
and
(xvi)    other information as reasonably requested by Collateral Agent or any
Lender.
Notwithstanding the foregoing, documents and notices required to be delivered
pursuant to the terms hereof (to the extent any such documents and notices are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address.
(b)    Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to Collateral Agent:
(i)    a duly completed Compliance Certificate signed by a duly authorized
officer;
(ii)    copies of any material Governmental Approvals obtained by Borrower or
any of its Subsidiaries;
(iii)    written notice of the commencement of, and any material development in,
the proceedings contemplated by Section 5.8 hereof; and
(iv)    prompt written notice of any litigation or governmental proceedings
pending or threatened (in writing) against Borrower or any of its Subsidiaries,
which could reasonably be expected to result in damages or costs to Borrower or
any of its Subsidiaries of Two Hundred Fifty Thousand Dollars ($250,000), and
written notice of all returns (excluding expired product), disputes and claims
regarding Inventory that involve more than One Hundred Thousand Dollars
($100,000) individually or in the aggregate in any month.


24



--------------------------------------------------------------------------------




(c)    Keep proper, complete and true books of record and account in accordance
with GAAP in all material respects except, in the case of unaudited financial
statements, for the absence of footnotes and subject to year‑end audit
adjustments as to the interim financial statements. Borrower shall, and shall
cause each of its Subsidiaries to, allow, at the sole cost of Borrower,
Collateral Agent or any Lender, during regular business hours upon reasonable
prior notice (provided that no notice shall be required when an Event of Default
has occurred and is continuing), to visit and inspect any of its properties, to
examine and make abstracts or copies from any of its books and records, and to
conduct a collateral audit and analysis of its operations and the Collateral.
Such audits shall be conducted no more often than twice every year unless (and
more frequently if) an Event of Default has occurred and is continuing.
6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects in accordance with past practices. Returns and
allowances between Borrower, or any of its Subsidiaries, as applicable, and
their respective Account Debtors shall follow Borrower’s, or such Subsidiary’s,
customary practices as they exist as of the Effective Date.
6.4    Taxes; Pensions. Timely file and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower or its
Subsidiaries and shown on such returns; provided that Borrower and each of its
Subsidiaries may defer payment of any contested taxes if Borrower or such
Subsidiary (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted; (b)
notifies Collateral Agent of the commencement of, and any material development
in, the proceeding; and (c) maintains adequate reserves or other appropriate
provisions on the books of such Borrower or Subsidiary, as applicable, in
accordance with GAAP and which do not involve, in the reasonable judgment of
Collateral Agent, any reasonable risk of the sale, forfeiture or loss of any
material portion of the Collateral. Borrower and each Subsidiary, as applicable,
shall deliver to Collateral Agent, on demand, appropriate certificates attesting
to such payments, and pay all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with the terms of
applicable Governmental Requirements.
6.5    Insurance. Keep Borrower’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
and its Subsidiaries’ industry and location. Insurance policies shall be in a
form, with companies, and in amounts that are reasonably satisfactory to
Collateral Agent and the Lenders. All property policies shall have a lender’s
loss payable endorsement showing Collateral Agent as lender loss payee and shall
waive subrogation against Collateral Agent, and all liability policies shall
show, or have endorsements showing, Collateral Agent (for the ratable benefit of
the Secured Parties), as additional insured. Collateral Agent shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to Collateral Agent, that it will give
Collateral Agent thirty (30) days (or ten (10) days in the case of nonpayment of
premium) prior written notice before any such policy or policies shall be
canceled. At Collateral Agent’s request, Borrower shall deliver to Collateral
Agent certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Collateral Agent’s option, be
payable to Collateral Agent, for the ratable benefit of the Secured Parties, on
account of the then-outstanding Obligations. Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy within
ninety (90) days of receipt toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Collateral Agent has been granted a first priority
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Collateral Agent, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. If Borrower or any of its
Subsidiaries fails to obtain insurance as required under this Section 6.5 or to
pay any amount or furnish any required proof of payment to third persons,
Collateral Agent and/or any Lender may make (but has no obligation to do so), at
Borrower’s expense, all or part of such payment or obtain such insurance
policies required in this Section 6.5, and take any action under the policies
Collateral Agent or such Lender deems prudent.
6.6    Operating Accounts.


25



--------------------------------------------------------------------------------




(a)    Maintain Borrower’s and any Guarantor’s Collateral Accounts with
depositary institutions that have agreed to execute Control Agreements in favor
of Collateral Agent with respect to such Collateral Accounts. The provisions of
the previous sentence shall not apply, however, to Deposit Accounts exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s, or any Guarantor’s, employees, and as
identified to Collateral Agent by Borrower as such in the Perfection
Certificate, provided that the amount deposited therein shall not exceed the
amount reasonably expected to be due and payable for the next two succeeding pay
periods.
(b)    Borrower shall provide Collateral Agent ten (10) days’ prior written
notice before Borrower or any Guarantor establishes any Collateral Account. In
addition, for each Collateral Account that Borrower or any Guarantor, at any
time maintains, Borrower or such Guarantor shall, within fifteen (15) days’ of
the establishment thereof, cause the applicable bank or financial institution at
or with which such Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Collateral Agent’s Lien in such Collateral Account
(held for the ratable benefit of the Secured Parties) in accordance with the
terms hereunder prior to the establishment of such Collateral Account. The
provisions of the previous sentence shall not apply to Deposit Accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s, or any Guarantor’s, employees.
(c)    Neither Borrower nor any Guarantor shall maintain any Collateral Accounts
except Collateral Accounts maintained in accordance with this Section 6.6.
6.7    Protection of Intellectual Property Rights. Borrower and each Guarantor
shall: (a)  protect, defend and maintain the validity and enforceability of its
respective Intellectual Property that is material to its business except as
otherwise determined in its reasonable business judgment so long as no Event of
Default exists; (b) promptly advise Collateral Agent in writing of material
infringement by a third party of its respective material Intellectual Property
of which it obtains Knowledge; and (c) not allow any of its respective
Intellectual Property material to its respective business to be abandoned,
forfeited or dedicated to the public without Collateral Agent’s prior written
consent.
6.8    Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders, Borrower
and each of Borrower’s officers, employees and agents and Borrower’s Books, to
the extent that Collateral Agent or any Lender may reasonably deem them
necessary to prosecute or defend any third‑party suit or proceeding instituted
by or against Collateral Agent or any Lender with respect to any Collateral or
relating to Borrower.
6.9    Landlord Waivers; Bailee Waivers. If Borrower or any of its Subsidiaries,
after the Effective Date, intends to add any new offices or business locations,
including warehouses, or otherwise store any portion of the Collateral with, or
deliver any portion of the Collateral to, a bailee, in each case pursuant to
Section 7.2, then, in the event that the Collateral at any new location is
valued (based on book value) in excess of Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate, at Collateral Agent’s election, such bailee or
landlord, as applicable, must execute and deliver a bailee waiver or landlord
waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be.
6.10    Creation/Acquisition of Subsidiaries. If Borrower or any Subsidiary
creates or acquires any Subsidiary after the Effective Date, Borrower or such
Subsidiary shall promptly notify Collateral Agent of such creation or
acquisition, and Borrower or such Subsidiary shall take all actions reasonably
requested by Collateral Agent or the Lenders to achieve any of the following
with respect to such “New Subsidiary” (defined as a Subsidiary formed after the
date hereof during the term of this Agreement): (i) if such New Subsidiary is
not a Foreign Subsidiary, to cause such New Subsidiary to become a guarantor
with respect to the Obligations and to grant and pledge to Collateral Agent a
perfected security interest in 100% of the stock, units or other evidence of
ownership of any such New Subsidiary held by Borrower or its non-Foreign
Subsidiaries or (ii) if such New Subsidiary is a Foreign Subsidiary of Borrower
and/or of a Subsidiary that is not a Foreign Subsidiary, to grant and pledge to
Collateral Agent a perfected security interest in the stock, units or other
evidence of ownership of any such New Subsidiary held by Borrower or such
non-Foreign Subsidiary, provided that, in the case of this clause (ii),


26



--------------------------------------------------------------------------------




unless no adverse tax consequences would occur under the Internal Revenue Code
for a pledge of 100% of such stock, units or other evidence of ownership owned
by Borrower or such non-Foreign Subsidiary, no more than 65% of the presently
existing and hereafter arising issued and outstanding stock, units or other
evidence of ownership, which entitle the holder thereof to vote for directors or
any other matter, owned by Borrower or such non-Foreign Subsidiary shall be
required to be pledged.
6.11    Further Assurances. Execute any further instruments and take further
action as Collateral Agent or any Lender reasonably requests to perfect or
continue Collateral Agent’s Lien in the Collateral or to effect the purposes of
this Agreement.
7.NEGATIVE COVENANTS
Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
7.1    Dispositions. Convey, sell, lease, transfer, assign, dispose of, license
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for (1) Transfers (a) of
Inventory in the ordinary course of business; (b) of worn‑out or obsolete
Equipment; (c) in connection with Permitted Liens, Permitted Investments
and Permitted Licenses; (d) cash or Cash Equivalents pursuant to transactions
not prohibited by this Agreement; (e) write offs of inventory in accordance with
past practices; or (f) leased vehicles in the ordinary course of business; and
(2) any Transfer by Borrower or any Subsidiary of any part of its business or
property that is promptly replaced by other property of equivalent value in
compliance with Section 4.1.
7.2    Changes in Business, Management, Ownership or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower or such Subsidiary, as applicable, as
of the Effective Date or reasonably related thereto; (b) liquidate or dissolve;
or (c) (i) permit any Key Person to cease being actively engaged in the
management of Borrower (other than a result of non-permanent disability lasting
no longer than thirty (30) consecutive days) unless written notice thereof is
provided to Collateral Agent within ten (10) days of such cessation, or
(ii) enter into any transaction or series of related transactions in which (A)
the stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than 35% of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions and (B) except as permitted by Section 7.3, Borrower ceases to own,
directly or indirectly, 100% of the ownership interests in each Subsidiary of
Borrower. Borrower shall not, and shall not permit any of its Subsidiaries to,
without at least twenty (20) days’ prior written notice to Collateral Agent:
(A) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Two Hundred Fifty Thousand
Dollars ($250,000) in assets or property of Borrower or any of its Subsidiaries,
as applicable); (B) change its respective jurisdiction of organization,
(C) except as permitted by Section 7.3, change its respective organizational
structure or type, (D) change its respective legal name, or (E) change any
organizational number(s) (if any) assigned by its respective jurisdiction of
organization.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
Borrower or Guarantor hereunder in accordance with Section 6.10) or with (or
into) Borrower, provided Borrower is the surviving legal entity and any
Subsidiary that is not a Borrower or Guarantor may merge into any other
Subsidiary.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any Subsidiary to do so, except for Permitted Liens, or
permit any Collateral not to be subject to the first priority security interest
granted herein (except for Permitted Liens), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Collateral
Agent, for the ratable benefit of the Secured Parties) with any Person which
directly or indirectly


27



--------------------------------------------------------------------------------




prohibits or has the effect of prohibiting Borrower, or any of its Subsidiaries,
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or such Subsidiary’s Intellectual Property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens.”
7.6    Maintenance of Collateral Accounts. With respect to Borrower or any
Guarantor, maintain any Collateral Account except pursuant to the terms of
Section 6.6 hereof.
7.7    Restricted Payments. (a) Declare or pay any dividends (other than
dividends payable solely in capital stock) or make any other distribution or
payment in respect of or redeem, retire or purchase any capital stock (other
than (i) the declaration or payment of dividends to Borrower, (ii) so long as no
Event of Default or event that with the passage of time would result in an Event
of Default exists or would result therefrom, the declaration or payment of any
dividends solely in the form of equity securities, and (iii) repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements, stockholder rights plans, director or consultant stock option
plans, or similar plans, provided such repurchases do not exceed One Hundred
Thousand Dollars ($100,000) in the aggregate per fiscal year), (b) other than
the Obligations in accordance with the terms hereof, purchase, redeem, defease
or prepay any principal of, premium, if any, interest or other amount payable in
respect of any Subordinated Indebtedness prior to its scheduled maturity unless
being replaced with Indebtedness of at least the same principal amount and such
new Indebtedness is Permitted Indebtedness, or (c) be a party to or bound by any
agreement that restricts a Subsidiary from paying dividends or otherwise
distributing property to Borrower.
7.8    Investments. Directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so other than
Permitted Investments.
7.9    Transactions with Affiliates; ASCV Activities. Directly or indirectly
enter into or permit to exist any material transaction with any Affiliate of
Borrower or any of its Subsidiaries, except for (a) transactions that are in the
ordinary course of Borrower’s or such Subsidiary’s business, upon fair and
reasonable terms that are no less favorable to Borrower or such Subsidiary than
would be obtained in an arm’s length transaction with a non-affiliated Person,
and (b) Subordinated Debt or equity investments by Borrower’s investors in
Borrower or its Subsidiaries.  Borrower shall not permit ASCV (i) to have any
operations or take part in any activities other than the continuance of such
operations and activities that exist on the Effective Date, or (ii) to incur any
liabilities other than liabilities arising from the continuance of operations
and activities occurring on the Effective Date.  Transactions between or among
any two or more of Borrower and its direct or indirect Subsidiaries, in the
ordinary course of business consistent with current and past practices, shall be
permitted; provided that, notwithstanding anything herein to the contrary, the
foregoing shall only be permitted if (x) any Indebtedness in connection with
same is solely Subordinated Indebtedness and (y) it is otherwise not prohibited
by this Agreement (i.e. no other provision of this Agreement prohibits such
action, liabilities, or other activities, etc.).
7.10    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof (unless permitted in the applicable subordination agreement)
or adversely affect the subordination thereof to Obligations owed to the
Lenders.   
7.11    Compliance. (a) Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Term Loan
for that purpose; (b) fail to meet the minimum funding requirements of ERISA;
(c) permit a Reportable Event or Prohibited Transaction, as defined in ERISA, to
occur; (d) fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a Material Adverse Change, or permit any of its Subsidiaries to do so; or
(e) withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower
or any of its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority
greater than Two Hundred Fifty Thousand Dollars ($250,000).


28



--------------------------------------------------------------------------------


Certain confidential portions of this page have been omitted and replaced with
[******] pursuant to a request for confidential treatment filed with the SEC
pursuant to Rule 24b-2 promulgated under the Exchange Act.






7.12    Compliance with Anti‑Terrorism Laws. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries permit any
Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate to, directly or indirectly, (a) conduct
any business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (b) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti‑Terrorism Law, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti‑Terrorism Law.
7.13    Financial Covenants. Permit revenues (under GAAP) from the sale in the
ordinary course of business to third party customers of fluocinolone acetonide
intravitreal implants (marketed on the Effective Date as “Illuvien”) by
Borrower, on a trailing six (6) month basis, tested at the end of each quarter
as set forth below, to be less than the Minimum Revenue Amount set forth below:
Quarter Ending:
Minimum Revenue Amount:
June 30, 2018
$[******]
September 30, 2018
$[******]
December 31, 2018
$[******]
March 31, 2019
$[******]
June 30, 2019
$[******]
September 30, 2019
$[******]
December 31, 2019
$[******]
March 31, 2020 and each quarter thereafter
[***]% of projected revenues in accordance with an annual plan submitted by
Borrower to Collateral Agent by January 15th of such year (i.e., January 15,
2020 for the 2020 quarterly covenants), such plan to be approved by Borrower’s
board of directors and Collateral Agent in its sole discretion.



8.EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Term Loan on its due date, or (b) pay any other Obligation
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day grace period shall not apply to payments due on the
Maturity Date or the date of acceleration pursuant to Section 9.1 (a) hereof).
8.2    Covenant Default.
(a)    Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 3.3 (Post-Close Requirements), 6.2 (Financial Statements,
Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating Accounts),
6.7 (Protection of Intellectual Property Rights), 6.9 (Landlord Waivers; Bailee
Waivers), 6.10 (Creation/Acquisition of Subsidiaries) or Borrower violates any
provision in Section 7; or


29



--------------------------------------------------------------------------------




(b)    Borrower, or any of its Subsidiaries, fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant or agreement contained
in this Agreement or any other Loan Document to which such person is a party,
and as to any default (other than those specified in this Section 8) under such
other term, provision, condition, covenant or agreement that can be cured, has
failed to cure the default within fifteen (15) days after the earlier of
Knowledge thereof by the Responsible Officers or notice of such failure from
Collateral Agent; provided, however, that if the default cannot by its nature be
cured within the fifteen (15) day period or cannot after diligent attempts by
Borrower or such Subsidiary, as applicable, be cured within such fifteen (15)
day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Term Loans shall be made during such cure period).
8.3    Material Adverse Change. A Material Adverse Change has occurred.
8.4    Attachment; Levy; Restraint on Business.
(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or any of its Subsidiaries or of any entity under
control of Borrower or its Subsidiaries on deposit with any institution at which
Borrower or any of its Subsidiaries maintains a Collateral Account valued
individually or in the aggregate greater than Two Hundred Fifty Thousand Dollars
($250,000), or (ii) a notice of lien, levy, or assessment is filed against
Borrower or any of its Subsidiaries or their respective assets valued
individually or in the aggregate greater than Two Hundred Fifty Thousand Dollars
($250,000) by any government agency, and the same under subclauses (i) and
(ii) of this clause (a) are not, within ten (10) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise); and
(b)    (i) any material portion of Borrower’s or any of its Subsidiaries’ assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any material part of its business for a
period greater than ten (10) days.
8.5    Insolvency. (a) Borrower or any of its Subsidiaries (other than (i)
Alimera Opthamologie GmbH as long as such Subsidiary holds assets at such time
of no greater than $200,000 and (ii) ASCV) is or becomes Insolvent; (b) Borrower
or any of its Subsidiaries begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower and not dismissed or stayed within
forty‑five (45) days (but no Term Loans shall be extended while Borrower or any
Subsidiary is Insolvent and/or until any Insolvency Proceeding is dismissed).
8.6    Other Agreements. There is a default in (a) any agreement to which
Borrower or any of its Subsidiaries is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of Two
Hundred Fifty Thousand Dollars ($250,000) or that could reasonably be expected
to have a Material Adverse Change or (b) there is any default under a Material
Agreement, and in either such case the counterparty thereto accelerates the
payments owed thereunder in an amount of more than Seven Hundred Fifty Thousand
Dollars ($750,000).
8.7    Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) shall be rendered against Borrower or any of
its Subsidiaries and shall remain unsatisfied, unvacated or unstayed for a
period of thirty (30) days after the entry thereof; provided that such judgment,
order or decree is not covered by independent third‑party insurance as to which
(a) Borrower reasonably believes such insurance carrier will accept liability,
(b) Borrower or the applicable Subsidiary has submitted such claim to such
insurance carrier and (c) liability has not been rejected by such insurance
carrier.
8.8    Misrepresentations. Borrower or any of its Subsidiaries or any Person
acting for Borrower or any of its Subsidiaries makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Collateral Agent and/or the Lenders or to induce
Collateral Agent and/or the Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement, when taken as a
whole, is incorrect in any material respect when made.


30



--------------------------------------------------------------------------------




8.9    Subordinated Debt. A default or breach by a counterparty occurs under any
subordination agreement agreements (including the Intercompany Subordination
Agreement), or any creditor that has signed such an agreement with Collateral
Agent or the Lenders breaches any terms of such agreement, in each case relating
to Subordinated Debt.
8.10    Guaranty. Any Guaranty terminates or ceases for any reason to be in full
force and effect; or (b) any Guarantor does not perform any obligation or
covenant under any Guaranty.
8.11    Governmental Approvals; FDA Action. (a) Any Governmental Approval shall
have been revoked, rescinded, suspended, modified in an adverse manner, or not
renewed in the ordinary course for a full term and such revocation, rescission,
suspension, modification or non‑renewal has resulted in or could reasonably be
expected to result in a Material Adverse Change; or (b) (i) the FDA, DOJ or
other Governmental Authority initiates a Regulatory Action or any other
enforcement action against Borrower or any of its Subsidiaries or any supplier
of Borrower or any of its Subsidiaries that causes Borrower or any of its
Subsidiaries to recall, withdraw, remove or discontinue manufacturing,
distributing, and/or marketing any of its products, even if such action is based
on previously disclosed conduct, which Regulatory Action or other enforcement
action results in a decrease of 5% or more in total revenues (under GAAP) from
the sale in the ordinary course of business to third party customers of Illuvien
or any other products at the end of each month for the six months following the
occurrence of such Regulatory Action or other enforcement action, measured on a
trailing three (3) month basis, compared to the trailing three (3) month revenue
as measured on the month end immediately prior to the occurrence of such
Regulatory Action or other enforcement action and each month end during such six
(6) month period (with each period being adjusted for customary seasonality, if
applicable, solely in a manner consistent with documented seasonality for such
revenues from the same period in the immediately prior fiscal year of Borrower);
(ii) the FDA issues a warning letter to Borrower or any of its Subsidiaries with
respect to any of its activities or products which could reasonably be expected
to result in a Material Adverse Change; (iii) Borrower or any of its
Subsidiaries conducts a mandatory or voluntary recall which could reasonably be
expected to result in liability and expense to Borrower or any of its
Subsidiaries of Five Hundred Thousand Dollars ($500,000) or more and such recall
has resulted in a decrease of 5% or more in total revenues (under GAAP) from the
sale in the ordinary course of business to third party customers of Illuvien or
any other products at the end of each month for the six months following the
occurrence of such recall, measured on a trailing three (3) month basis,
compared to the trailing three (3) month revenue as measured on the month end
immediately prior to the occurrence of such recall and each month end during
such six (6) month period (with each period being adjusted for customary
seasonality, if applicable, solely in a manner consistent with documented
seasonality for such revenues from the same period in the immediately prior
fiscal year of Borrower); (iv) Borrower or any of its Subsidiaries enters into a
settlement agreement with the FDA, DOJ or other Governmental Authority that
results in aggregate liability as to any single or related series of
transactions, incidents or conditions, of Five Hundred Thousand Dollars
($500,000) or more or that could reasonably be expected to result in a Material
Adverse Change, even if such settlement agreement is based on previously
disclosed conduct; or (v) the FDA revokes any authorization or permission
granted under any Registration, or Borrower or any of its Subsidiaries withdraws
any Registration, that could reasonably be expected to result in a Material
Adverse Change.
8.12    Lien Priority. Except as the result of the action or inaction of
Collateral Agent or the Lenders, any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien on a
material portion of the Collateral purported to be secured thereby, subject to
no prior or equal Lien, other than Permitted Liens arising as a matter of
applicable law.
9.RIGHTS AND REMEDIES
9.1    Rights and Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 8.3 occurs all Obligations shall be immediately due and payable without
any action by Collateral Agent or the Lenders) or (iii) by notice to Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s


31



--------------------------------------------------------------------------------




benefit under this Agreement or under any other agreement between Borrower and
Collateral Agent and/or the Lenders (but if an Event of Default described in
Section 8.3 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders shall be
immediately terminated without any action by Collateral Agent or the Lenders).
(b)    Without limiting the rights of Collateral Agent and the Lenders set forth
in Section 9.1(a) above, upon the occurrence and during the continuance of an
Event of Default, Collateral Agent shall have the right and at the written
direction of the Required Lenders shall, without notice or demand, to do any or
all of the following:
(i)    foreclose upon and/or sell or otherwise liquidate, the Collateral;
(ii)    make a demand for payment upon any Guarantor pursuant to the Guaranty
delivered by such Guarantor;
(iii)    apply to the Obligations any (A) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, (B) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower, or (C) amounts received from any Guarantors in accordance
with the respective Guaranty delivered by such Guarantor; and/or
(iv)    commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.
(c)    Without limiting the rights of Collateral Agent and the Lenders set forth
in Sections 9.1(a) and (b) above, upon the occurrence and during the continuance
of an Event of Default, Collateral Agent shall have the right and at the written
direction of the Required Lenders shall, without notice or demand, to do any or
all of the following:
(i)    settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;
(ii)    make any payments and do any acts it considers necessary or reasonable
to protect the Collateral and/or its Liens in the Collateral (held for the
ratable benefit of the Secured Parties). Borrower shall assemble the Collateral
if Collateral Agent requests and make it available at such location as
Collateral Agent reasonably designates. Collateral Agent may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Collateral Agent a license to enter and occupy any of its
premises, without charge, to exercise any of Collateral Agent’s rights or
remedies;
(iii)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, and/or advertise for sale, any of the Collateral; Collateral Agent is
hereby granted a non‑exclusive, royalty‑free license or other right to use,
without charge, Borrower’s and each of its Subsidiaries’ labels, patents,
copyrights, mask works, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Collateral Agent’s exercise
of its rights under this Section 9.1, Borrower’s and each of its Subsidiaries’
rights under all licenses and all franchise agreements inure to Collateral
Agent, for the benefit of the Lenders;
(iv)    place a “hold” on any Collateral Account maintained with Collateral
Agent or any Lender or otherwise in respect of which a Control Agreement has
been delivered in favor of Collateral Agent (for the ratable benefit of the
Secured Parties) and/or deliver a notice of exclusive control, any entitlement
order, or other directions or instructions pursuant to any Control Agreement or
similar agreements providing control of any Collateral;


32



--------------------------------------------------------------------------------




(v)    demand and receive possession of Borrower’s Books;
(vi)    appoint a receiver to seize, manage and realize any of the Collateral,
and such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries; and
(vii)    subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
9.2    Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent
as its lawful attorney‑in‑fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts of Borrower directly with the applicable Account
Debtors, for amounts and on terms Collateral Agent determines reasonable;
(d) make, settle, and adjust all claims under Borrower’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Collateral Agent or a third party as the Code or
any applicable law permits. Borrower hereby appoints Collateral Agent as its
lawful attorney‑in‑fact to sign Borrower’s or any of its Subsidiaries’ name on
any documents necessary to perfect or continue the perfection of Collateral
Agent’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and Collateral Agent and the Lenders
are under no further obligation to make extend Term Loans hereunder. Collateral
Agent’s foregoing appointment as Borrower’s or any of its Subsidiaries’ attorney
in fact, and all of Collateral Agent’s rights and powers, coupled with an
interest, are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Term Loans terminates.
9.3    Protective Payments. If Borrower or any of its Subsidiaries fail to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other Obligations owing to Collateral Agent or any Lender
under the Loan Documents. Any balance remaining shall be delivered to Borrower
or to whoever may be lawfully


33



--------------------------------------------------------------------------------




entitled to receive such balance or as a court of competent jurisdiction may
direct. In carrying out the foregoing, (x) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to the Lenders’ Pro Rata Shares unless expressly provided
otherwise. Collateral Agent, or if applicable, each Lender, shall promptly remit
to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s Pro Rata Share of any Term Loan and the ratable
distribution of interest, fees and reimbursements paid or made by Borrower.
Notwithstanding the foregoing, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is later determined
that a Lender received more than its Pro Rata Share of scheduled payments made
on any date or dates, then such Lender shall remit to Collateral Agent or other
the Lenders such sums as may be necessary to ensure the ratable payment of such
scheduled payments, as instructed by Collateral Agent. If any payment or
distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its Pro Rata Share, then
the portion of such payment or distribution in excess of such Lender’s Pro Rata
Share shall be received and held by such Lender in trust for and shall be
promptly paid over to the other Lenders (in accordance with their respective Pro
Rata Shares) for application to the payments of amounts due on such other
Lenders’ claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for the Secured
Parties for purposes of perfecting Collateral Agent’s security interest therein
(held for the ratable benefit of the Secured Parties).
9.5    Liability for Collateral. So long as Collateral Agent and the Lenders
comply with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Collateral Agent and the
Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee or other Person. Borrower bears all
risk of loss, damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or by Borrower or any other Loan Document shall not
waive, affect, or diminish any right of Collateral Agent or any Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Collateral Agent and the
Required Lenders and then is only effective for the specific instance and
purpose for which it is given. The rights and remedies of Collateral Agent and
the Lenders under this Agreement and the other Loan Documents are cumulative.
Collateral Agent and the Lenders have all rights and remedies provided under the
Code, any applicable law, by law, or in equity. The exercise by Collateral Agent
or any Lender of one right or remedy is not an election, and Collateral Agent’s
or any Lender’s waiver of any Event of Default is not a continuing waiver.
Collateral Agent’s or any Lender’s delay in exercising any remedy is not a
waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.
10.NOTICES
Other than as specifically provided herein, all notices, consents, requests,
approvals, demands, or other communication by any party to this Agreement or any
other Loan Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (c) when delivered, if hand‑delivered by messenger, all of
which shall be addressed to the party to be notified and


34



--------------------------------------------------------------------------------




sent to the address indicated below. Any of Collateral Agent, Lender or Borrower
may change its mailing address by giving the other party written notice thereof
in accordance with the terms of this Section 10.
If to Borrower:
ALIMERA SCIENCES, INC.
6120 Windward Parkway
Suite 290
Alpharetta, GA 30005
Attn: Rick Eiswirth, President and CFO
 
 
with a copy (which shall not constitute notice) to:
NELSON MULLINS RILEY & SCARBOROUGH LLP
Atlantic Station
201 17th Street, NW | Suite 1700
Atlanta, GA 30363
Attn: Charles D. Vaughn
 
 
and with an additional copy (which shall not constitute notice) to:
ALIMERA SCIENCES, INC.
6120 Windward Parkway
Suite 290
Alpharetta, GA 30005
Attn: Jeff Burris, VP and General Counsel
 
 
If to Collateral Agent:
SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: Anthony Storino
 
 
with a copy (which shall not constitute notice) to:
LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
Attention: Haim Zaltzman



11.CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
11.1    Waiver of Jury Trial. EACH OF BORROWER, COLLATERAL AGENT AND LENDERS
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG BORROWER,
COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
11.2    Governing Law and Jurisdiction. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
(EXCLUDING THOSE LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED
BY THE LAWS OF ANOTHER JURISDICTION) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE


35



--------------------------------------------------------------------------------




APPLICATION OF ANY LAW OTHER THAN THE LAW OF SUCH STATE), INCLUDING ALL MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.
11.3    Submission to Jurisdiction. Any legal action or proceeding with respect
to the Loan Documents shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Borrower hereby accepts for itself and in respect of
its Property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Notwithstanding the foregoing, Collateral Agent and Lenders shall have
the right to bring any action or proceeding against Borrower (or any property of
Borrower) in the court of any other jurisdiction Collateral Agent or Lenders
deem necessary or appropriate in order to realize on the Collateral or other
security for the Obligations. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions. Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
11.4    Service of Process. Borrower irrevocably waives personal service of any
and all legal process, summons, notices and other documents and other service of
process of any kind and consents to such service in any suit, action or
proceeding brought in the United States of America with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable requirements of law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of Borrower specified herein
(and shall be effective when such mailing shall be effective, as provided
therein).
11.5    Non-exclusive Jurisdiction. Nothing contained in this Article 11 shall
affect the right of Collateral Agent or Lenders to serve process in any other
manner permitted by applicable requirements of law or commence legal proceedings
or otherwise proceed against Borrower in any other jurisdiction.
12.GENERAL PROVISIONS
12.1    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s prior written consent (which may be granted or withheld in
Collateral Agent’s discretion, subject to Section 12.5). The Lenders have the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
pledge, negotiate, or grant participation in (any such sale, transfer,
assignment, negotiation, or grant of a participation, a “Lender Transfer”) all
or any part of, or any interest in, the Lenders’ obligations, rights, and
benefits under this Agreement and the other Loan Documents; provided, however,
that any such Lender Transfer (other than (i) any Transfer at any time that an
Event of Default has occurred and is continuing, or (ii) a transfer, pledge,
sale or assignment to an Eligible Assignee) of its obligations, rights, and
benefits under this Agreement and the other Loan Documents shall require the
prior written consent of Collateral Agent (such approved assignee, an “Approved
Lender”). Borrower and Collateral Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned until Collateral Agent shall have received and accepted an effective
assignment agreement in form satisfactory to Collateral Agent executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee or Approved
Lender as Collateral Agent reasonably shall require. Notwithstanding anything to
the contrary contained herein, so long as no Event of Default has occurred and
is continuing, no Lender Transfer (other than a Lender Transfer in connection
with (x) assignments by a Lender due to a forced divestiture at the request of
any regulatory agency; or (y) upon the occurrence of a default, event of default
or similar occurrence with respect to a Lender’s own financing or securitization
transactions) shall be permitted, without Borrower’s consent, to (a) any Person
which is an Affiliate or Subsidiary of Borrower, (b) a then-current direct
competitor of Borrower or an operating company that solely operates in the
pharmaceutical industry, (c) any current or past party (or any Affiliate
thereof) to any litigation with Borrower or any Subsidiary as disclosed directly


36



--------------------------------------------------------------------------------


Certain confidential portions of this page have been omitted and replaced with
[******] pursuant to a request for confidential treatment filed with the SEC
pursuant to Rule 24b-2 promulgated under the Exchange Act.




to Collateral Agent in writing prior to any assignment, or (d) [*********] (or
any Affiliate thereof), in each such case reasonably determined by Collateral
Agent at the time of such assignment.
12.2    Indemnification. Borrower agrees to indemnify, defend and hold each
Secured Party and their respective directors, officers, employees, consultants,
agents, attorneys, or any other Person affiliated with or representing such
Secured Party (each, an “Indemnified Person”) harmless against: (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) asserted
by any other party in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents; and
(b) all losses and Lenders’ Expenses incurred, or paid by Indemnified Person in
connection with; related to; following; or arising from, out of or under, the
transactions contemplated by the Loan Documents (including reasonable attorneys’
fees and expenses actually incurred and subject to the limitation provided in
the definition of “Lender’s Expenses”), except, in each case, for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct. Borrower hereby further agrees to indemnify, defend and hold each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.
12.3    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.4    Correction of Loan Documents. Collateral Agent may correct patent errors
and fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.
12.5    Amendments in Writing; Integration. (1) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:
(i)    no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;
(ii)    no such amendment, waiver or modification that would affect the rights
and duties of Collateral Agent shall be effective without Collateral Agent’s
written consent or signature; and
(iii)    no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.5 or the
definitions of the


37



--------------------------------------------------------------------------------




terms used in this Section 12.5 insofar as the definitions affect the substance
of this Section 12.5; (F) consent to the assignment, delegation or other
transfer by Borrower of any of its rights and obligations under any Loan
Document or release Borrower of its payment obligations under any Loan Document,
except, in each case with respect to this clause (F), pursuant to a merger or
consolidation permitted pursuant to this Agreement; (G) amend any of the
provisions of Section 9.4 or amend any of the definitions of Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.9. It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
immediately preceding sentence.
(b)    Other than as expressly provided for in Section 12.5(a)(i)‑(iii),
Collateral Agent may, at its discretion, or if requested by the Required
Lenders, from time to time designate covenants in this Agreement less
restrictive by notification to a representative of Borrower.
(c)    This Agreement and the Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements with
respect to such subject matter. All prior agreements, understandings,
representations, warranties and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.
12.6    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.
12.7    Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of Borrower
in Section 12.2 to indemnify each Lender and Collateral Agent, as well as the
withholding provision in Section 2.5 hereof and the confidentiality provisions
in Section 12.8 below, shall survive until the statute of limitations with
respect to such claim or cause of action shall have run.
12.8    Confidentiality. In handling any confidential information of Borrower,
each of the Lenders and Collateral Agent shall exercise the same degree of care
that it exercises for their own proprietary information, but disclosure of
information may be made: (a) subject to the terms and conditions of this
Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or
in connection with a Lender’s own financing or securitization transactions and
upon the occurrence of a default, event of default or similar occurrence with
respect to such financing or securitization transaction; (b) to prospective
permitted transferees (other than those identified in (a) above) or purchasers
of any interest in the Term Loans (provided, however, the Lenders and Collateral
Agent shall, except upon the occurrence and during the continuance of an Event
of Default, obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision or to similar confidentiality terms); (c) as required by
law, rule, regulation, regulatory or self-regulatory authority, subpoena, or
other order; (d) to Lenders’ or Collateral Agent’s regulators or as otherwise
required in connection with an examination or audit; (e) as Collateral Agent
reasonably considers appropriate in exercising remedies under the Loan
Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement or have agreed to similar confidentiality terms with
the Lenders and/or Collateral Agent, as applicable, with terms no less
restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent through no breach of this provision by the
Lenders or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information. The
agreements provided under this Section 12.8 supersede all prior agreements,
understanding, representations, warranties and negotiations between the parties
about the subject matter of this Section 12.8.


38



--------------------------------------------------------------------------------




12.9    Right of Set Off. Borrower hereby grants to Collateral Agent and to each
Lender, a Lien, security interest and right of set off as security for all
Obligations to Secured Parties hereunder, whether now existing or hereafter
arising upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of any Secured
Party or any entity under the control of such Security Party (including a
Collateral Agent Affiliate) or in transit to any of them. At any time after the
occurrence and during the continuance of an Event of Default, without demand or
notice, any Secured Party may set off the same or any part thereof and apply the
same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. ANY
AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY
BORROWER.
12.10    Cooperation of Borrower. If necessary, Borrower agrees to (i) execute
any documents reasonably required to effectuate and acknowledge each assignment
of a Term Loan Commitment (or portion thereof) or Term Loan (or portion thereof)
to an assignee in accordance with Section 12.1, (ii) make Borrower’s management
personnel available to meet with Collateral Agent and prospective participants
and permitted assignees of Term Loan Commitments, the Term Loans or portions
thereof (which meetings shall be conducted no more often than twice every twelve
months unless an Event of Default has occurred and is continuing), and
(iii) assist Collateral Agent and the Lenders in the preparation of information
relating to the financial affairs of Borrower as any prospective participant or
assignee of a Term Loan Commitment (or portions thereof) or Term Loan (or
portions thereof) reasonably may request. Subject to the provisions of
Section 12.8, Borrower authorizes each Lender to disclose to any prospective
participant or assignee of a Term Loan Commitment (or portions thereof), any and
all information in such Lender’s possession concerning Borrower and its
financial affairs which has been delivered to such Lender by or on behalf of
Borrower pursuant to this Agreement, or which has been delivered to such Lender
by or on behalf of Borrower in connection with such Lender’s credit evaluation
of Borrower prior to entering into this Agreement.
12.11    Public Announcement. Borrower hereby agrees that Collateral Agent and
each Lender may make a public announcement of the transactions contemplated by
this Agreement, subject to review and reasonable approval by, and coordination
of timing with, Borrower and its counsel in light of Borrower’s status as a
public company, and may publicize the same in marketing materials, newspapers
and other publications, and otherwise, and in connection therewith may use
Borrower’s name, tradenames and logos. Collateral Agent and the Lenders may also
make disclosures to the SEC or other governmental agency and any other public
disclosure with investors, other governmental agencies or other related persons.
12.12    Collateral Agent and Lender Agreement. Collateral Agent and the Lenders
hereby agree to the terms and conditions set forth on Exhibit B attached hereto.
Borrower acknowledges and agrees to the terms and conditions set forth on
Exhibit B attached hereto.
12.13    Time of Essence. Time is of the essence for the performance of
Obligations under this Agreement.
12.14    Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied. So long as Borrower has satisfied the Obligations (other
than inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement and for which no claim
has been made) in accordance with the terms of this Agreement, this Agreement
may be terminated prior to the Maturity Date by Borrower, effective five (5)
Business Days after written notice of termination is given to Collateral Agent
and the Lenders.
[Balance of Page Intentionally Left Blank]




39



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
 
 
 
 
 
ALIMERA SCIENCES, INC.
 
 
 
 
 
 
 
 
By   /s/ Richard S. Eiswirth, Jr.   
 
 
Name: Richard S. Eiswirth, Jr.
 
 
Title: President and CFO
 
 
 
 
 
 
 
 



[Signature Page to Loan and Security Agreement (Solar/Alimera)]

--------------------------------------------------------------------------------







COLLATERAL AGENT AND LENDER:
 
 
 
 
 
SOLAR CAPITAL LTD.
 
 
 
 
 
 
By   /s/ Anthony J. Storino   
 
 
Name: Anthony J. Storino
 
 
Title: Authorized Signatory
 
 
 
 
 



[Signature Page to Loan and Security Agreement (Solar/Alimera)]

--------------------------------------------------------------------------------







LENDER:
 
 
 
 
 
SUNS SPV LLC
 
 
 
 
 
 
By   /s/ Richard L. Peteka   
 
 
Name: Richard L. Peteka
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 





[Signature Page to Loan and Security Agreement (Solar/Alimera)]

--------------------------------------------------------------------------------






SCHEDULE 1.1

Lenders and Commitments
 
Term Loans


 
Lender
Term Loan Commitment
Commitment Percentage
Solar Capital Ltd.
$35,000,000.00
87.50%
SUNS SPV LLC
$5,000,000.00
12.50%
TOTAL
$40,000,000.00
100.00%







--------------------------------------------------------------------------------






EXHIBIT A

Description of Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (a) unless no
adverse tax consequences would occur under the Internal Revenue Code for a
pledge of 100% of any outstanding shares of capital stock of any Foreign
Subsidiary of Borrower, more than 65% of the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Borrower of any
Foreign Subsidiary which shares entitle the holder thereof to vote for directors
or any other matter, (b) any interest of Borrower as a lessee or sublessee under
a real property lease; (c) rights held under a license that are not assignable
by their terms without the consent of the licensor thereof (but only to the
extent such restriction on assignment is effective under Section 9-406, 9-407,
9-408 or 9-409 of the Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); (d) any interest of Borrower as a lessee under
an Equipment lease if Borrower is prohibited by the terms of such lease from
granting a security interest in such lease or under which such an assignment or
Lien would cause a default to occur under such lease; provided, however, that
upon termination of such prohibition, such interest shall immediately become
Collateral without any action by Borrower, Collateral Agent or any Lender, or
(e) any Intellectual Property; provided, however, the Collateral shall include
all Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property.





--------------------------------------------------------------------------------





EXHIBIT B

Collateral Agent and Lender Terms
1.Appointment of Collateral Agent.
(a)    Each Lender hereby appoints Solar (together with any successor Collateral
Agent pursuant to Section 1.7 of this Exhibit B) as Collateral Agent under the
Loan Documents and authorizes Collateral Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from Borrower, (ii)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to Collateral Agent under such
Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.
(b)    Without limiting the generality of clause (a) above, Collateral Agent
shall have the sole and exclusive right and authority (to the exclusion of the
Lenders), and is hereby authorized, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents (including in any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Loan Document to any Lender is hereby authorized to make
such payment to Collateral Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of Collateral Agent and
Lenders with respect to any Obligation in any bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Lender),
(iii) act as collateral agent for the Secured Parties for purposes of the
perfection of all Liens created by the Loan Documents and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral as
permitted pursuant to the Loan Agreement, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Collateral Agent and the other Lenders with respect to Borrower and/or the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Collateral Agent hereby
appoints, authorizes and directs each Lender to act as collateral sub-agent for
Collateral Agent and the Lenders for purposes of the perfection of all Liens
with respect to the Collateral, including any Deposit Account maintained by
Borrower or any Guarantor with, and cash and Cash Equivalents held by, such
Lender, and may further authorize and direct the Lenders to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Collateral Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. Collateral Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Lender). Any such
Person shall benefit from this Exhibit B to the extent provided by Collateral
Agent.
(c)    Under the Loan Documents, Collateral Agent (i) is acting solely on behalf
of the Lenders, with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Collateral Agent”, the terms
“agent”, “Collateral Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Collateral Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender, by accepting the benefits of the Loan Documents,
hereby waives and agrees not to assert any claim against Collateral Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above. Except as expressly set forth in the Loan Documents,
Collateral Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by Solar or any of its
Affiliates in any capacity.
2.
Binding Effect; Use of Discretion; E-Systems.






--------------------------------------------------------------------------------





(a)    Each Lender, by accepting the benefits of the Loan Documents, agrees that
(i) any action taken by Collateral Agent or the Required Lenders (or, if
expressly required in any Loan Document, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Collateral Agent in reliance upon the instructions of the Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by Collateral
Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
Lenders.
(b)    If Collateral Agent shall request instructions from the Required Lenders
or all affected Lenders with respect to any act or action (including failure to
act) in connection with any Loan Document, then Collateral Agent shall be
entitled to refrain from such act or taking such action unless and until
Collateral Agent shall have received instructions from the Required Lenders or
all affected Lenders, as the case may be, and Collateral Agent shall not incur
liability to any Person by reason of so refraining. Collateral Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document (i) if such action would, in the opinion of Collateral Agent, be
contrary to any Requirement of Law or any Loan Document, (ii) if such action
would, in the opinion of Collateral Agent, expose Collateral Agent to any
potential liability under any Requirement of Law or (iii) if Collateral Agent
shall not first be indemnified to its satisfaction against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Collateral Agent as a result of Collateral
Agent acting or refraining from acting under any Loan Document in accordance
with the instructions of the Required Lenders or all affected Lenders, as
applicable.
(c)    Collateral Agent is hereby authorized by Borrower and each Lender to
establish procedures (and to amend such procedures from time to time) to
facilitate administration and servicing of the Term Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Collateral
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents (including, without limitation, borrowing base
certificates) and similar items on, by posting to or submitting and/or
completion, on E-Systems. Borrower and each Lender acknowledges and agrees that
the use of transmissions via an E-System or electronic mail is not necessarily
secure and that there are risks associated with such use, including risks of
interception, disclosure and abuse, and Borrower and each Lender assumes and
accepts such risks by hereby authorizing the transmission via E-Systems or
electronic mail. Each “e‑signature” on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature”, and each such posting
shall be deemed sufficient to satisfy any requirement for a “writing”, in each
case including pursuant to any Loan Document, any applicable provision of any
Code, the federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter. All uses of an E-System shall
be governed by and subject to, in addition to this Section, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Collateral Agent, Borrower and/or Lenders in connection with the use of such
E-System. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS”
AND “AS AVAILABLE.” NO REPRESENTATION OR WARRANTY OF ANY KIND IS MADE BY AGENT,
ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E‑SYSTEMS.
3.Collateral Agent’s Reliance, Etc. Collateral Agent may, without incurring any
liability hereunder, (a) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, Borrower) and (b) rely and
act upon any document and information (including those transmitted by electronic
transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties. None of Collateral Agent and its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender and Borrower hereby waives
and shall not assert (and Borrower shall cause its Subsidiaries to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting from the gross negligence or willful
misconduct of Collateral Agent or, as the case may be, such Related Person (each
as determined in a final, non-appealable judgment of a court of competent
jurisdiction) in connection with the duties of Collateral Agent expressly set
forth herein. Without limiting the foregoing, Collateral Agent: (i) shall not be
responsible or otherwise incur liability for any action or omission taken in
reliance upon the instructions of the





--------------------------------------------------------------------------------





Required Lenders or for the actions or omissions of any of its Related Persons,
except to the extent that a court of competent jurisdiction determines in a
final non-appealable judgment that Collateral Agent acted with gross negligence
or willful misconduct in the selection of such Related Person; (ii) shall not be
responsible to any Lender or other Person for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document; (iii) makes no warranty
or representation, and shall not be responsible, to any Lender or other Person
for any statement, document, information, representation or warranty made or
furnished by or on behalf of Borrower or any Related Person of Borrower in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to Borrower, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Collateral Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by Collateral Agent in
connection with the Loan Documents; and (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any provision of
any Loan Document, whether any condition set forth in any Loan Document is
satisfied or waived, as to the financial condition of Borrower or as to the
existence or continuation or possible occurrence or continuation of any Event of
Default, and shall not be deemed to have notice or knowledge of such occurrence
or continuation unless it has received a notice from Borrower or any Lender
describing such Event of Default that is clearly labeled “notice of default” (in
which case Collateral Agent shall promptly give notice of such receipt to all
Lenders, provided that Collateral Agent shall not be liable to any Lender for
any failure to do so, except to the extent that such failure is attributable to
Collateral Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction); and, for
each of the items set forth in clauses (i) through (iv) above, each Lender and
Borrower hereby waives and agrees not to assert (and Borrower shall cause its
Subsidiaries to waive and agree not to assert) any right, claim or cause of
action it might have against Collateral Agent based thereon.
4.Collateral Agent Individually. Collateral Agent and its Affiliates may make
loans and other extensions of credit to, acquire stock and stock equivalents of,
engage in any kind of business with, Borrower or any Affiliate of Borrower as
though it were not acting as Collateral Agent and may receive separate fees and
other payments therefor. To the extent Collateral Agent or any of its Affiliates
makes any Term Loans or otherwise becomes a Lender hereunder, it shall have and
may exercise the same rights and powers hereunder and shall be subject to the
same obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Collateral Agent or
such Affiliate, as the case may be, in its individual capacity as Lender, or as
one of the Required Lenders.
5.Lender Credit Decision; Collateral Agent Report. Each Lender acknowledges that
it shall, independently and without reliance upon Collateral Agent, any Lender
or any of their Related Persons or upon any document solely or in part because
such document was transmitted by Collateral Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of Borrower and make and continue to make its own credit decisions in connection
with entering into, and taking or not taking any action under, any Loan Document
or with respect to any transaction contemplated in any Loan Document, in each
case based on such documents and information as it shall deem appropriate.
Except for documents expressly required by any Loan Document to be transmitted
by Collateral Agent to the Lenders, Collateral Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of Borrower or any Affiliate of Borrower that may
come in to the possession of Collateral Agent or any of its Related Persons.
Each Lender agrees that is shall not rely on any field examination, audit or
other report provided by Collateral Agent or its Related Persons (an “Collateral
Agent Report”). Each Lender further acknowledges that any Collateral Agent
Report (a) is provided to the Lenders solely as a courtesy, without
consideration, and based upon the understanding that such Lender will not rely
on such Collateral Agent Report, (b) was prepared by Collateral Agent or its
Related Persons based upon information provided by Borrower solely for
Collateral Agent’s own internal use, and (c) may not be complete and may not
reflect all information and findings obtained by Collateral Agent or its Related
Persons regarding the operations and condition of Borrower. Neither Collateral
Agent nor any of its Related Persons makes any representations or warranties of
any kind with respect to (i) any existing or proposed financing, (ii) the
accuracy or completeness of the information contained in any Collateral Agent
Report or in any related documentation, (iii) the scope or adequacy of
Collateral Agent’s and its Related Persons’ due diligence, or the presence or
absence of any





--------------------------------------------------------------------------------





errors or omissions contained in any Collateral Agent Report or in any related
documentation, and (iv) any work performed by Collateral Agent or Collateral
Agent’s Related Persons in connection with or using any Collateral Agent Report
or any related documentation. Neither Collateral Agent nor any of its Related
Persons shall have any duties or obligations in connection with or as a result
of any Lender receiving a copy of any Collateral Agent Report. Without limiting
the generality of the forgoing, neither Collateral Agent nor any of its Related
Persons shall have any responsibility for the accuracy or completeness of any
Collateral Agent Report, or the appropriateness of any Collateral Agent Report
for any Lender’s purposes, and shall have no duty or responsibility to correct
or update any Collateral Agent Report or disclose to any Lender any other
information not embodied in any Collateral Agent Report, including any
supplemental information obtained after the date of any Collateral Agent Report.
Each Lender releases, and agrees that it will not assert, any claim against
Collateral Agent or its Related Persons that in any way relates to any
Collateral Agent Report or arises out of any Lender having access to any
Collateral Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Collateral Agent and its Related Persons from all
claims, liabilities and expenses relating to a breach by any Lender arising out
of such Lender’s access to any Collateral Agent Report or any discussion of its
contents.
6.Indemnification. Each Lender agrees to reimburse Collateral Agent and each of
its Related Persons (to the extent not reimbursed by Borrower as required under
the Loan Documents (including pursuant to Section 12.2 of the Agreement))
promptly upon demand for its Pro Rata Share of any out-of-pocket costs and
expenses (including, without limitation, fees, charges and disbursements of
financial, legal and other advisors and any taxes or insurance paid in the name
of, or on behalf of, Borrower) incurred by Collateral Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, amendment, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to, its rights or responsibilities
under, any Loan Document. Each Lender further agrees to indemnify Collateral
Agent and each of its Related Persons (to the extent not reimbursed by Borrower
as required under the Loan Documents (including pursuant to Section 12.2 of the
Agreement)), ratably according to its Pro Rata Share, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including, to the extent not indemnified by the applicable Lender, taxes,
interests and penalties imposed for not properly withholding or backup
withholding on payments made to or for the account of any Lender) that may be
imposed on, incurred by, or asserted against Collateral Agent or any of its
Related Persons in any matter relating to or arising out of, in connection with
or as a result of any Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Collateral Agent or any of its
Related Persons under or with respect to the foregoing; provided that no Lender
shall be liable to Collateral Agent or any of its Related Persons under this
Section 6 of this Exhibit B to the extent such liability has resulted from the
gross negligence or willful misconduct of Collateral Agent or, as the case may
be, such Related Person, as determined by a final non-appealable judgment of a
court of competent jurisdiction. To the extent required by any applicable
Requirement of Law, Collateral Agent may withhold from any payment to any Lender
under a Loan Document an amount equal to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that Collateral Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or if Collateral Agent reasonably
determines that it was required to withhold taxes from a prior payment to or for
the account of any Lender but failed to do so, such Lender shall promptly
indemnify Collateral Agent fully for all amounts paid, directly or indirectly,
by Collateral Agent as tax or otherwise, including penalties and interest, and
together with all expenses incurred by Collateral Agent. Collateral Agent may
offset against any payment to any Lender under a Loan Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Lender but which was not so withheld, as well as any other amounts for which
Collateral Agent is entitled to indemnification from such Lender under the
immediately preceding sentence of this Section 6 of this Exhibit B.
7.Successor Collateral Agent. Collateral Agent may resign at any time by
delivering notice of such resignation to the Lenders and Borrower, effective on
the date set forth in such notice or, if no such date is set forth therein, upon
the date such notice shall be effective, in accordance with the terms of this
Section 7 of this Exhibit B. If Collateral Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Collateral Agent.
If, after thirty (30) days after the date of the retiring Collateral Agent’s
notice of resignation, no successor Collateral Agent has been appointed by the
Required Lenders and has accepted such





--------------------------------------------------------------------------------





appointment, then the retiring Collateral Agent may, on behalf of the Lenders,
appoint a successor Collateral Agent from among the Lenders. Effective
immediately upon its resignation, (a) the retiring Collateral Agent shall be
discharged from its duties and obligations under the Loan Documents, (b) the
Lenders shall assume and perform all of the duties of Collateral Agent until a
successor Collateral Agent shall have accepted a valid appointment hereunder,
(c) the retiring Collateral Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Collateral Agent was,
or because such Collateral Agent had been, validly acting as Collateral Agent
under the Loan Documents, and (d) subject to its rights under Section 2(b) of
this Exhibit B, the retiring Collateral Agent shall take such action as may be
reasonably necessary to assign to the successor Collateral Agent its rights as
Collateral Agent under the Loan Documents. Effective immediately upon its
acceptance of a valid appointment as Collateral Agent, a successor Collateral
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Collateral Agent under the Loan Documents.
8.Release of Collateral. Each Lender hereby consents to the release and hereby
directs Collateral Agent to release (or in the case of clause (b)(ii) below,
release or subordinate) the following:
(a)    any Guarantor if all of the stock of such Subsidiary owned by Borrower is
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a valid waiver or consent), to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guaranty any Obligations pursuant to any Loan Document; and
(b)    any Lien held by Collateral Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold or otherwise disposed of by Borrower in
a transaction permitted by the Loan Documents (including pursuant to a valid
waiver or consent), (ii) any Collateral subject to a Lien that is expressly
permitted under clause (c) of the definition of the term “Permitted Lien” and
(iii) all of the Collateral and Borrower, upon (A) termination of all of the
Term Loan Commitments, (B) the payment in full in cash of all of the Obligations
(other than inchoate indemnity obligations for which no claim has been made),
and (C) to the extent requested by Collateral Agent, receipt by Collateral Agent
and Lenders of liability releases from Borrower in form and substance acceptable
to Collateral Agent.
9.Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under any applicable Requirement of Law and not by way of limitation of
any such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 10(d) of this Exhibit B, each Lender is hereby
authorized at any time or from time to time upon the direction of Collateral
Agent, without notice to Borrower or any other Person, any such notice being
hereby expressly waived, to setoff and to appropriate and to apply any and all
balances held by it at any of its offices for the account of Borrower
(regardless of whether such balances are then due to Borrower) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of Borrower against and on account of any
of the Obligations that are not paid when due. Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares of the
Obligations. Borrower agrees, to the fullest extent permitted by law, that (a)
any Lender may exercise its right to offset with respect to amounts in excess of
its Pro Rata Share of the Obligations and may purchase participations in
accordance with the preceding sentence and (b) any Lender so purchasing a
participation in the Term Loans made or other Obligations held by other Lenders
or holders may exercise all rights of offset, bankers’ liens, counterclaims or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Term Loans and the other Obligations in the
amount of such participation. Notwithstanding the foregoing, if all or any
portion of the offset amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of offset, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest.
10.Advances; Payments; Non-Funding Lenders; Actions in Concert.
(a)    Advances; Payments. If Collateral Agent receives any payment with respect
to a Term Loan for the account of the Lenders on or prior to 2:00 p.m. (New York
time) on any Business Day, Collateral





--------------------------------------------------------------------------------





Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of such
payment on such Business Day. If Collateral Agent receives any payment with
respect to a Term Loan for the account of Lenders after 2:00 p.m. (New York
time) on any Business Day, Collateral Agent shall pay to each applicable Lender
such Lender’s Pro Rata Share of such payment on the next Business Day.
(b)    Return of Payments.
(i)    If Collateral Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Collateral Agent or on behalf of from Borrower and such related payment is not
received by Collateral Agent, then Collateral Agent will be entitled to recover
such amount (including interest accruing on such amount at the rate otherwise
applicable to such Obligation) from such Lender on demand without setoff,
counterclaim or deduction of any kind.
(ii)    If Collateral Agent determines at any time that any amount received by
Collateral Agent under any Loan Document must be returned to Borrower or paid to
any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of any Loan Document, Collateral
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Collateral Agent on demand any portion of
such amount that Collateral Agent has distributed to such Lender, together with
interest at such rate, if any, as Collateral Agent is required to pay to
Borrower or such other Person, without setoff, counterclaim or deduction of any
kind and Collateral Agent will be entitled to set off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.
(c)    Non-Funding Lenders.
(i)    Unless Collateral Agent shall have received notice from a Lender prior to
the date of any Term Loan that such Lender will not make available to Collateral
Agent such Lender’s Pro Rata Share of such Term Loan, Collateral Agent may
assume that such Lender will make such amount available to it on the date of
such Term Loan in accordance with Section 2(b) of this Exhibit B, and Collateral
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available a corresponding amount for the account of Borrower on such date.
If and to the extent that such Lender shall not have made such amount available
to Collateral Agent, such Lender and Borrower severally agree to repay to
Collateral Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the day such amount is made available to
Borrower until the day such amount is repaid to Collateral Agent, at a rate per
annum equal to the interest rate applicable to the Obligation that would have
been created when Collateral Agent made available such amount to Borrower had
such Lender made a corresponding payment available. If such Lender shall repay
such corresponding amount to Collateral Agent, the amount so repaid shall
constitute such Lender’s portion of such Term Loan for purposes of this
Agreement.
(ii)    To the extent that any Lender has failed to fund any Term Loan or any
other payments required to be made by it under the Loan Documents after any such
Term Loan is required to be made or such payment is due (a “Non-Funding
Lender”), Collateral Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
or on behalf of Borrower thereunder. The failure of any Non‑Funding Lender to
make any Term Loan or any payment required by it hereunder shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make such Term Loan, but neither any Other Lender nor Collateral Agent shall be
responsible for the failure of any Non-Funding Lender to make such Term Loan or
make any other payment required hereunder. Notwithstanding anything set forth
herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be included in the calculation of “Required Lenders” hereunder) for
any voting or consent rights under or with respect to any Loan Document. At
Borrower’s request, Collateral Agent or a Person reasonably acceptable to
Collateral Agent shall have the right with Collateral Agent’s consent and in
Collateral Agent’s sole discretion (but Collateral Agent or any such Person
shall have no obligation) to purchase from any Non-Funding Lender, and each
Lender agrees that if it becomes a Non-Funding Lender it shall, at Collateral
Agent’s request, sell and assign to Collateral Agent or such Person, all of the
Term Loan Commitment (if any), and all of the outstanding Term Loan of that
Non-Funding Lender for an amount equal to the aggregate outstanding principal
balance of the Term Loan held by such Non-Funding Lender and all accrued
interest with respect thereto through the date of sale, such purchase and





--------------------------------------------------------------------------------





sale to be consummated pursuant to an executed assignment agreement in form and
substance reasonably satisfactory to, and acknowledged by, Collateral Agent.
(d)    Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of any Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of Collateral Agent or Required Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under any
Loan Document shall be taken in concert and at the direction or with the consent
of Collateral Agent or Required Lenders.









--------------------------------------------------------------------------------






EXHIBIT C

Loan Payment Request Form
Fax To: (212) 993-1698    Date: _____________________



--------------------------------------------------------------------------------

LOAN PAYMENT:
[_______________________]


From Account #___________________________    To Account
#_____________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $_______________________________    and/or Interest
$__________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #_____________________________    To Account
#_________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.




Beneficiary Name: _____________________________    Amount of Wire: $    
Beneficiary Bank: ______________________________    Account Number:     
City and State:     


Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)
Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     





--------------------------------------------------------------------------------







Special Instruction:     
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): ______________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________
Telephone #:                         Telephone #:                        



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






EXHIBIT D

Compliance Certificate
TO:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
FROM:
[______________]

The undersigned authorized officer (“Officer”) of Alimera Sciences, Inc.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of January 5, 2018, by and among
Borrower, Collateral Agent, and the Lenders from time to time party thereto (the
“Loan Agreement”; capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;
(b)    There are no defaults or Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 6.4 of the Loan Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements. To
the extent any financial statements or SEC Reports required hereunder are
included in materials filed with the SEC, they may be delivered electronically
and if so delivered, shall be deemed to have been delivered or attached hereto
on the date on which Borrower posts such documents, or provides a link thereto,
on Borrower’s website on the internet at Borrower’s website address.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.







--------------------------------------------------------------------------------





 
Reporting Covenant
Requirement
Actual
Complies
1)
Financial statements
Monthly within 30 days
 
Yes
No
N/A
2)
Annual (CPA Audited) statements
Within 180 days after FYE
 
Yes
No
N/A
3)
Annual Financial Projections/Budget (prepared on a monthly basis)
Annually (within earlier 30 days of approval or 60 days of FYE), and when
revised
 
Yes
No
N/A
4)
A/R & A/P agings
If applicable
 
Yes
No
N/A
5)
8‑K, 10‑K and 10‑Q Filings
If applicable, within 5 days of filing
 
Yes
No
N/A
6)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
7)
Report detailing the IP
When required
 
Yes
No
N/A
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No





Financial Covenants


Minimum Revenue (period ending _______)
Covenant Level
Actual
Complies
 
 
 
Yes
No
N/A





Other Matters







--------------------------------------------------------------------------------





1)
Have there been any changes in Key Persons since the last Compliance
Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000)?
Yes
No
 
 
 
 
4)
Have there been any amendments of or other changes to the Operating Documents of
Borrower or any of its Subsidiaries? If yes, provide copies of any such
amendments or changes with this Compliance Certificate.
Yes
No
 
 
 
 
5)
Has Borrower or any Subsidiary entered into or amended any Material Agreement?
If yes, please explain and provide a copy of the Material Agreement(s) and/or
amendment(s).
Yes
No
 
 
 
 
6)
Has Borrower provided Collateral Agent with all notices required to be delivered
under Sections 6.2(a) and 6.2(b) of the Loan Agreement?
Yes
No








--------------------------------------------------------------------------------





Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






ALIMERA SCIENCES, INC.




By:                  
Name:                  
Title:                  


Date:


COLLATERAL AGENT USE ONLY
 
 
Received by:             
Date:        
 
 
Verified by:              
Date:        
 
 
Compliance Status: Yes No












--------------------------------------------------------------------------------






Exhibit E
CORPORATE BORROWING CERTIFICATE
BORROWER:
ALIMERA SCIENCES, INC.
DATE: [_____]
Lender:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
 



I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3.    Attached hereto as Appendix A and Appendix B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws. Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.
4.    The following resolutions were duly and validly adopted by Borrower’s
board of directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.
[Balance of Page Intentionally Left Blank]







--------------------------------------------------------------------------------






RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
 
Title
 
Signature
 
Authorized to Add or Remove Signatories
 
 
 
 
 
 
o
 
 
 
 
 
 
o
 
 
 
 
 
 
o
 
 
 
 
 
 
o



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Pay Fees. Pay fees under the Loan Agreement or any other Loan Document.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
[Balance of Page Intentionally Left Blank]







--------------------------------------------------------------------------------






5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
 
By:   
 
 
Name:   
 
 
Title:   



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.
 
 
By:   
 
 
Name:   
 
 
Title:   





[Signature Page to Corporate Borrowing Certificate]

--------------------------------------------------------------------------------






Appendix A

Certificate of Incorporation (including amendments)
[see attached]





--------------------------------------------------------------------------------






Appendix B

Bylaws
[see attached]





--------------------------------------------------------------------------------






EXHIBIT F
ACH LETTER
SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: [____________]
Fax: (212) 993-1698
Email: [____________]


Re: Loan and Security Agreement dated as of January 5, 2018 (the “Agreement”) by
and among Alimera Sciences, Inc. (“Borrower”), Solar Capital Ltd. (“Solar”), as
collateral agent (in such capacity, “Collateral Agent”) and the Lenders listed
on Schedule 1.1 thereof or otherwise a party thereto from time to time,
including Solar in its capacity as a Lender (each a “Lender” and collectively,
the “Lenders”). Capitalized terms used but not otherwise defined herein shall
have the meanings given them under the Agreement.
In connection with the above referenced Agreement, Borrower hereby authorizes
Collateral Agent to, at its discretion and with prior notice of at least one (1)
Business Day, initiate debit entries to Borrower’s account indicated below (i)
on each payment date of all Obligations then due and owing, (ii) at any time any
payment due and owing with respect to Lender Expenses, and (iii) upon an Event
of Default, any other Obligations outstanding, in each case pursuant to Section
2.3(e) of the Agreement. The Borrower authorizes the depository institution
named below to debit to such account.
DEPOSITORY NAME
BRANCH
CITY
STATE AND ZIP CODE
TRANSIT/ABA NUMBER
ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.
[Signature page to follow]



ALIMERA SCIENCES, INC.
By: _________________________________________
Title: ________________________________________
Date: ________________________________________



EXHIBIT G
Form of Secured Promissory Note
SECURED PROMISSORY NOTE
(Term Loan)
$____________________    Dated: [_____], 2018
FOR VALUE RECEIVED, the undersigned, ALIMERA SCIENCES, INC., a Delaware
corporation with offices located at 6120 Windward Parkway, Suite 290,
Alpharetta, GA 30005 (“Borrower”) HEREBY PROMISES TO PAY to [___________]
(“Lender”) or its registered assigns the principal amount of [___________]
DOLLARS ($______________) or such lesser amount as shall equal the outstanding
principal balance of the Term Loan made to Borrower by Lender, plus interest on
the aggregate unpaid principal amount of such Term Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated January 5,
2018 by and among Borrower, Lender, Solar Capital Ltd., as Collateral Agent, and
the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”). The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all fees and expenses, including, without limitation,
reasonable attorneys’ fees and costs, actually incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due subject to the terms of the Loan Agreement.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
[Balance of Page Intentionally Left Blank]



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
ALIMERA SCIENCES, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   




LOAN AND PAYMENTS OF PRINCIPAL
Date
Interest Rate
[(include this column if floating interest based on time of drawing)]
Principal
Amount
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












